EXHIBIT 10.6
     XXXXX INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS GRANTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
COPROMOTION AGREEMENT
By and between
IMPAX LABORATORIES, INC.
and
WYETH
acting through its
WYETH PHARMACEUTICALS DIVISION
July 16, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page

                  1.   DEFINITIONS     1  
 
                2.   APPOINTMENT AND OBLIGATIONS     11  
 
               
 
  2.1.   Appointment     11  
 
  2.2.   Adjustment to Initiation Date     11  
 
  2.3.   Wyeth’s Option to Designate Substitute Products     11  
 
  2.4.   Permitted Subcontractors     13  
 
  2.5.   Undertaking not to Compete     13  
 
  2.6.   Obligations of Impax     13  
 
  2.7.   Obligations of Wyeth     22  
 
  2.8.   Coordination Meetings     24  
 
  2.9.   Ownership of Product     25  
 
  2.10.   No Distribution     27  
 
                3.   PAYMENTS     27  
 
               
 
  3.1.   Detail Fee     27  
 
  3.2.   Adjustments to Detail Price     27  
 
  3.3.   No Payment for Extra Details     28  
 
  3.4.   Incentive Fee     28  
 
  3.5.   Taxes and Withholding     28  
 
  3.6.   Currency     28  
 
                4.   RECORD KEEPING; REPORTING AND AUDITS     28  
 
               
 
  4.1.   Impax Records and Audits     28  
 
  4.2.   Impax Reports     29  
 
  4.3.   Market Research     30  
 
  4.4.   Wyeth Records and Audits     30  
 
                5.   RELATIONSHIP AND PUBLICITY     31  
 
               
 
  5.1.   Relationship of Parties     31  
 
  5.2.   Public Announcements     31  
 
                6.   REGULATORY COMPLIANCE     31  
 
               
 
  6.1.   Marketing Authorization     31  
 
  6.2.   Recalls     31  
 
  6.3.   Returns     31  
 
  6.4.   Adverse Drug Experiences     31  
 
  6.5.   Product Complaints     33  
 
  6.6.   Product Inquiries     34  
 
  6.7.   Communications with FDA     35  
 
  6.8.   Additional Responsibilities of the Parties     35  

 



--------------------------------------------------------------------------------



 



                  7.   REPRESENTATIONS, WARRANTIES AND COVENANTS     35  
 
               
 
  7.1.   Mutual Representations and Warranties     35  
 
  7.2.   Impax Representations and Warranties     36  
 
  7.3.   Wyeth Representations and Warranties     36  
 
  7.4.   Wyeth Covenants     37  
 
  7.5.   Other Opportunities     37  
 
                8.   INDEMNIFICATION AND INSURANCE     37  
 
               
 
  8.1.   Indemnification by Impax     37  
 
  8.2.   Indemnification by Wyeth     38  
 
  8.3.   Defense of Actions; Settlements     38  
 
  8.4.   Limitation of Liability     38  
 
  8.5.   Insurance Requirements     39  
 
                9.   TERM AND TERMINATION     39  
 
               
 
  9.1.   Term     39  
 
  9.2.   Termination for Cause     39  
 
  9.3.   Termination by Wyeth     39  
 
  9.4.   Termination without Cause by Impax     39  
 
  9.5.   Effect of Termination     39  
 
  9.6.   Survival of Certain Provisions     40  
 
                10.   SAMPLES     40  
 
               
 
  10.1.   Provision of Samples     40  
 
  10.2.   Shipping and Distribution of Samples     40  
 
  10.3.   Compliance with PDMA     41  
 
  10.4.   Sample Carry Program     42  
 
  10.5.   Sampling Activity System Audit     44  
 
  10.6.   Investigation, Corrective & Preventative Actions     44  
 
  10.7.   Monitoring & Auditing Programs     44  
 
  10.8.   Responsibility for Compliance     45  
 
  10.9.   In-Transit Losses     45  
 
  10.10.   Improper Handling     45  
 
  10.11.   Indemnity for Failure to Comply     45  
 
  10.12.   Additional Requirements     45  
 
                11.   CONFIDENTIALITY     46  
 
               
 
  11.1.   Nondisclosure and Nonuse Obligations     46  
 
  11.2.   Permitted Disclosures     46  
 
  11.3.   Return of Confidential Information     47  
 
  11.4.   Disclosure of Agreement     47  
 
  11.5.   Equitable Relief     47  
 
                12.   MISCELLANEOUS     48  
 
               
 
  12.1.   Force Majeure     48  
 
  12.2.   Severability     48  
 
  12.3.   Assignability     48  

ii



--------------------------------------------------------------------------------



 



                 
 
  12.4.   Notices     49  
 
  12.5.   Governing Law; Jurisdiction     49  
 
  12.6.   Dispute Resolution     49  
 
  12.7.   No Waiver     49  
 
  12.8.   Headings; Defined Terms     50  
 
  12.9.   Counterparts     50  
 
  12.10.   Entire Agreement; Amendments     50  
 
  12.11.   Further Actions     50  

iii



--------------------------------------------------------------------------------



 



     SCHEDULES

         
Schedule 1.79
  -   Sample Receipt Forms
 
       
Schedule 1.94
  -   Wyeth Sales Training Program for the Initial Product Exhibit A to
Schedule 1.94
 
       
Schedule 3.4
  -   Sample Calculation of Incentive Fee
 
       
Schedule 7.3
  -   Initial Product Patents
 
       
Schedule 6.4.6
  -   Wyeth Form 1747(b)
 
       
Schedule 6.6
  -   Wyeth Form 8202

iv



--------------------------------------------------------------------------------



 



COPROMOTION AGREEMENT
     This Copromotion Agreement (the “Agreement”) is made and entered into as of
July 16, 2008 (the “Effective Date”), by and between Wyeth, acting through its
Wyeth Pharmaceuticals Division, having a place of business at 500 Arcola Road,
Collegeville, Pennsylvania 19426 (“Wyeth”) and Impax Laboratories, Inc., having
a place of business at 30831 Huntwood Avenue, Hayward, California 94544
(“Impax”). Wyeth and Impax may each be referred to herein individually as a
“Party” and collectively as the “Parties.”
     WHEREAS, Wyeth owns and/or controls marketing and proprietary rights to the
Product (as defined below); and
     WHEREAS, Impax has a sales and marketing organization that promotes certain
pharmaceutical products to physicians and other health care professionals;
     WHEREAS, the Parties desire that Impax participate in detailing the Product
to Neurologists (as defined below) in the United States;
     WHEREAS, the Parties have agreed to amicably settle patent litigation
currently ongoing between them, and on June 9, 2008, Wyeth and Impax entered
into a Settlement and Release Agreement (the “Settlement Agreement”) in
connection therewith; and
     WHEREAS, the Settlement Agreement requires the Parties, upon the Settlement
Date (as such term is defined in the Settlement Agreement), to enter into this
Agreement and a License Agreement (the “License Agreement”) for the grant by
Wyeth to Impax of a non-exclusive license under the Licensed Patents (as such
term is defined in the License Agreement) under which Impax would be permitted
to make, have made, use, sell, offer for sale, import, market, promote and/or
distribute the 37.5 mg, 75 mg and 150 mg dosage strength extended release
venlafaxine hydrochloride capsules that are the subject of ANDA 78-057 filed by
Impax on or about December 15, 2005 with the FDA for the treatment of major
depressive disorder, social anxiety disorder and panic disorder, subject to the
terms and conditions of the License Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties hereto agree as follows:

1.   DEFINITIONS.       The following capitalized terms shall have the following
meanings for all purposes of this Agreement:

  1.1.   “Affiliate” of any Party shall mean any Person, directly or indirectly
controlling, controlled by, or under common control with such Party. For
purposes of this Section 1.1, “control” shall mean (a) in the case of corporate
entities, direct or indirect ownership of more than fifty percent (50%) of the
stock or shares having the right to vote for the election of directors and
(b) in the case of non-corporate entities, direct or indirect ownership of at
least fifty percent (50%) of the equity

 



--------------------------------------------------------------------------------



 



      interest with the power to direct the management and policies of such
non-corporate entity, provided, however, for purposes of this Agreement, the
term “Affiliate” shall not include subsidiaries in which a Party or its
Affiliates owns a majority of the ordinary voting power to elect a majority of
the Board of Directors, but is restricted from electing such majority by
contract or otherwise, until such time as such restrictions are no longer in
effect.     1.2.   “Agency” shall mean any applicable supra-national, federal,
national, regional, state or local regulatory agencies, departments, bureaus,
commissions, councils or other government entities regulating or otherwise
exercising authority with respect to the Marketing, sale, distribution or
Promotion of the Product.     1.3.   “Annual Change in Market Share” shall mean,
with respect to any Product and any Contract Year, the Market Share for such
Product during such Contract Year less the Market Share for such Product with
respect to the twelve (12) calendar month period immediately preceding such
Contract Year.     1.4.   “Annual Change in Target Neurologist Market Share”
shall mean, with respect to any Product and any Contract Year, the Target
Neurologist Market Share for such Product during such Contract Year less the
Target Neurologist Market Share for such Product with respect to the twelve
(12) calendar month period immediately preceding such Contract Year.     1.5.  
“Applicable Laws” shall mean (a) the American Medical Association Guidelines on
Gifts to Physicians from Industry, (b) the PhRMA Code on Interactions with
Healthcare Professionals, (c) the FD&C Act and all other federal, state and
local laws, and (d) the rules, regulations, guidance, guidelines and
requirements of all Agencies in effect from time to time applicable to the
manufacture, marketing, advertising, promotion, distribution and sale of the
Product, in each case as applicable to a Party’s obligations hereunder.     1.6.
  “Average Number of Tablets Per Prescription” shall mean, with respect to any
Product and any Contract Year, the average number of retail tablets per
prescription for such Product in the Territory during such Contract Year, as
measured by IMS NPA prescription data and based on September moving annual total
for the previous calendar year and once established shall remain constant for
such Contract Year.     1.7.   “Average Selling Price per Tablet” shall mean,
with respect to any Product and any Contract Year, the total Net Sales for such
Product during such Contract Year divided by the total number of tablets of such
Product sold in such Net Sales.     1.8.   “Breach” shall have the meaning set
forth in Section 9.2.     1.9.   “Breaching Party” shall have the meaning set
forth in Section 9.2.

2



--------------------------------------------------------------------------------



 



  1.10.   “Business Day” shall mean any day other than (a) a day which is a
Saturday or a Sunday or (b) a day on which banks in New York City, New York are
authorized or obligated by law or executive order to not open or remain closed.
    1.11.   “Calendar Quarter” shall mean the respective periods of three
(3) consecutive calendar months ending on March 31, June 30, September 30, or
December 31, for so long as this Agreement is in effect.     1.12.   “Claims”
shall have the meaning set forth in Section 8.1.     1.13.   “Commercially
Reasonable Efforts” shall mean commercially reasonable efforts and resources.  
  1.14.   “Competing Product” shall mean any product that is labeled to treat
one or more indications, illnesses or conditions that the then-current Product
is also labeled to treat.     1.15.   “Confidential Information” shall mean any
proprietary technical, business and Marketing information of the other Party
(including, without limitation, all sales and Marketing plans) disclosed by one
Party to the other under this Agreement after the Effective Date, and whether or
not such information is identified as confidential at the time of disclosure.
This Agreement (including the existence and terms and conditions thereof) shall
be considered Confidential Information of each Party.     1.16.   “Contract
Year” shall mean any of Contract Year 1, Contract Year 2 or Contract Year 3.    
1.17.   “Contract Year 1” shall mean the period beginning on the Initiation Date
and ending on the day prior to the first anniversary of the Initiation Date.    
1.18.   “Contract Year 2” shall mean the period beginning on the first day
following Contract Year 1 and ending on the day prior to the second anniversary
of the Initiation Date.     1.19.   “Contract Year 3” shall mean the period
beginning on the first day following Contract Year 2 and ending on the day prior
to the third anniversary of the Initiation Date.     1.20.   “CPI” shall mean
the Consumer Price Index for All Urban Consumers (CPI-U): U.S. City Average,
published by the U.S. Department of Labor.     1.21.   “Cumulative Detail
Maximum” shall have the meaning set forth m Section 2.6.12(a).     1.22.  
“Cumulative Details” shall mean, with respect to a given period of time period,
the sum of Primary Details and Secondary Details actually performed during such
period.

3



--------------------------------------------------------------------------------



 



  1.23.   “Detail” shall mean a face-to-face meeting, in an individual or group
practice setting, between a Neurologist and one or more Impax PSRs during which
a complete Product presentation that is consistent with Wyeth’s marketing and
promotional strategies as communicated to Impax, is communicated to such
Neurologist, and which meeting may also involve Sampling. When used as a verb,
“Detail” shall mean to engage in a Detail. A complete Product presentation made
to more than one neurologist shall constitute a separate Detail for each
participating Neurologist (e.g., a complete presentation made to three
Neurologists simultaneously shall constitute three Details.)     1.24.  
“Detailed Product” shall mean the Product and all prior products designated by
Wyeth as the Product pursuant to this Agreement, including, without limitation,
the Initial Product.     1.25.   “Disclosing Party” shall mean the Party who is
disclosing its Confidential Information to the Receiving Party.     1.26.  
“Early Initiation Notice” shall have the meaning set forth in Section 2.2.    
1.27.   “Extra Detail” shall have the meaning set forth in Section 2.6.12(b).  
  1.28.   “FDA” shall mean the United States Food and Drug Administration, or
any successor entity thereto.     1.29.   “FD&C Act” shall mean the United
States Federal Food, Drug, and Cosmetic Act, as amended, and the rules and
regulations promulgated thereunder.     1.30.   “Impax Baseline PSR Cost” shall
mean the Impax PSR Cost for the twelve (12) month period prior to the Initiation
Date.     1.31.   “Impax Cost Adjustment” shall mean, with respect to any
Contract Year, the percentage equal to the lesser of (a) the Impax Cost Increase
for the previous Contract Year or (b) the percent increase in the CPI during
such previous Contract Year.     1.32.   “Impax Cost Increase” shall mean, with
respect to any Contract Year, the percentage increase (if any) in the Impax PSR
Cost for such Contract Year over the Impax PSR Cost for the prior Contract Year
or, in the case of the Impax Cost Increase for Contract Year 1, over the Impax
PSR Baseline Cost.     1.33.   “Impax Director of Sales” shall mean Impax’s Vice
President of Sales and Marketing, or a position of similar seniority occupied by
a full-time employee of Impax, which position has primary oversight
responsibility for the implementation of Impax’s obligations under this
Agreement, for leading and supervising the Impax Sales Management Team and, in
conjunction with the Impax Sales Management Team, for leading and supervising
the Impax PSRs.

4



--------------------------------------------------------------------------------



 



  1.34.   “Impax Personnel” shall mean the Impax PSRs, the Impax Sales
Management Team and any other employee, representative or agent of Impax or any
Permitted Subcontractor that is involved in performing Impax’s obligations under
this Agreement.     1.35.   “Impax PSR” shall mean a professional sales
representative who is an employee of either (a) Impax or (b) a Permitted
Subcontractor (in accordance with Section 2.4 below), which professional sales
representative is responsible for Detailing the Product to Neurologists in
accordance with this Agreement.     1.36.   “Impax PSR Cost” shall mean, with
respect to any Contract Year, for the Impax Baseline Cost, with respect to the
twelve (12) month period ending on the Initiation Date, Impax’s average out of
pocket cost per Impax PSR for such Contract Year, determined (in the case of any
Impax PSR who is an employee of a Permitted Subcontractor) by dividing the
amount paid by Impax to XXXXX or any other Permitted Subcontractor for providing
such Impax PSRs during such Contract Year plus the Impax Supervisory Costs for
such Contract Year by the number of such PSRs provided during such Contract
Year. In the event that, during any Contract Year, Impax provides Impax PSRs who
are employees of Impax rather than employees of a Permitted Subcontractor, the
Parties shall agree in good faith on a method for including the compensation
expense to Impax of providing such Impax PSRs in Impax’s out of pocket costs on
a basis that allows for a fair and accurate determination of both Impax PSR Cost
and any resulting Impax Cost Increase.     1.37.   “Impax Regional Manager”
shall mean a full time employee of Impax who is responsible for supervising
Impax PSRs in a specified collection of sales territories.     1.38.   “Impax
Sales Force” shall mean the Impax PSRs and the Impax Sales Management Team.    
1.39.   “Impax Sales Management Team” shall mean (a) the Impax Regional
Managers; (b) Impax’s Director of Sales Operations or equivalent thereof; and
(c) the Impax Director of Sales.     1.40.   “Impax Supervisory Costs” shall
mean, with respect to any Contract Year, that portion of the compensation
expense, plus any reimbursed or directly allocated out-of-pocket expenses,
incurred during such Contract Year by Impax to provide the Impax Sales
Management Team that is allocable to management and supervision of Impax PSRs in
performance of their obligations under this Agreement (and not to any other
responsibilities), determined in accordance with GAAP on a consistent basis.    
1.41.   “IMS” shall mean IMS Health Incorporated.     1.42.   “Incentive Fee”
shall have the meaning set forth in Section 3.4.

5



--------------------------------------------------------------------------------



 



  1.43.   “Incremental Market Share” shall mean, with respect to any Product and
any Contract Year, the greater of (a) the Annual Change in Target Neurologist
Market Share for such Product for such Contract Year less the Annual Change in
Market Share for such Product for such Contract Year or (b) zero.     1.44.  
“Incremental Net Sales” shall mean, with respect to any Product and any Contract
Year, XXXXX for such Product in the Territory for such Contract Year XXXXX:

  (a)   XXXXX     (b)   XXXXX.

      In the case of any Product that is Detailed under this Agreement for only
a portion of a Contract Year (a “Partial Contract Year”), Incremental Net Sales
shall be determined by reference to such Partial Contract Year by determining
the following on the basis of such Partial Contract Year rather than the full
Contract Year: XXXXX.     1.45.   “Indemnified Party” shall have the meaning set
forth in Section 8.3.     1.46.   “Indemnifying Party” shall have the meaning
set forth in Section 8.3.     1.47.   “Initial Product” shall mean
desvenlafaxine tablets currently Marketed by Wyeth under the brand name PRISTIQ™
in the Territory.     1.48.   “Initial Training” shall have the meaning set
forth in Section 2.6.8(a).     1.49.   “Initiation Date” shall mean July 1,
2009, or such earlier date as may be established pursuant to Section 2.2.    
1.50.   “Market” shall mean, when used as a verb, to market, sell, distribute,
Promote, or advertise a product.     1.51.   “Market Share” shall mean, with
respect to any Product and any period, the total prescriptions written for the
Product in the Territory during such period as a percentage of the total
prescriptions written for all products in the Product’s Therapeutic Category in
the Territory during such period, each as measured by monthly Xponent
prescription data published by IMS; it being understood that the Therapeutic
Category for the Initial Product shall be the Antidepressant Category, as
defined by IMS.     1.52.   “Minimum Detail Requirement” shall have the meaning
set forth in Section 2.6.12(a).     1.53.   “Monthly Detail Report” shall mean,
collectively, the raw data, written report and other information that Impax is
required to deliver to Wyeth on a monthly basis pursuant to Section 4.2.

6



--------------------------------------------------------------------------------



 



  1.54.   “Net Sales” shall mean the aggregate gross amounts invoiced for the
sale of Product by or on behalf of Wyeth or any of its Affiliates (each a
“Selling Person”) in arm’s length transactions with Third Parties for use in the
Territory, less the following deductions, in each case to the extent
specifically related to Product and taken by the Selling Person or otherwise
paid for, or accrued by, the Selling Person: (i) cash discounts;
(ii) adjustments on account of price adjustments, or billing adjustments;
(iii) returns of rejected or damaged goods; (iv) chargebacks; (v) the cost of
duties, insurance, freight handling or other transportation costs to the extent
included in any invoiced amount used to determine gross sales; and (vi) rebates,
promotional allowances, and similar payments to all direct customers, including
wholesalers and other distributors, buying groups, health care insurance
carriers, pharmacy benefit management companies, health maintenance
organizations, Medicaid or Medicare or similar type programs. Net Sales shall be
determined using the accrual method of accounting determined in a manner
consistent with Wyeth’s practice for its other pharmaceutical products. Sales of
Product by and between Wyeth and its Affiliates are not sales to Third Parties
and shall be excluded from Net Sales calculations for all purposes, it being
understood that the sale of Product by Wyeth or any of its Affiliates to a Third
Party shall be utilized in calculating Net Sales under this Agreement.     1.55.
  “Neurologist” shall mean a medical doctor who is (a) licensed to practice
medicine in the Territory, (b) certified in the practice of neurology by the
American Board of Psychiatry and Neurology and (c) identified as a neurologist
or as practicing any subspecialty of neurology, other than pediatric neurology
or any pediatric subspecialty, based on the American Medical Association
specialty code contained within the monthly prescriber log delivered by IMS (or
such other Third Party vendor as Wyeth may utilize). “Neurologist” shall also
include any nurse practitioner or physician’s assistant having prescribing
authority and acting under the supervision of a Neurologist, provided, however,
that for the purpose of determining the number of Details, (i) any nurse
practitioner or physician’s assistant together with his or her supervising
Neurologist shall be treated as a single Neurologist and (ii) any nurse
practitioner or physician’s assistant shall be treated as being under the
supervision of only one Neurologist.     1.56.   “New Hire Training” shall have
the meaning set forth in Section 2.6.8(b).     1.57.   “Non-Breaching Party”
shall have the meaning set forth in Section 9.2.     1.58.   “Non-Target
Neurologist” shall mean a Neurologist practicing in the Territory who is not a
Target Neurologist.     1.59.   “Permissible Initiation Dates” shall mean each
of the following: July 1, 2008, October 1, 2008, January 1, 2009, April 1, 2009
and July 1, 2009.     1.60.   “Permitted Subcontractor” shall have the meaning
set forth in Section 2.4.

7



--------------------------------------------------------------------------------



 



  1.61.   “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.     1.62.  
“Prescribing Information” shall mean the prescribing information published by
Wyeth in connection with the Marketing of the Product.     1.63.   “Primary
Detail” shall mean a Detail in which Product information is communicated by an
Impax PSR to a Target Neurologist or a Non-Target Neurologist, in each case
subject to the provisions of Section 2.6.12(b), with the specified content as
defined from time to time by Wyeth within its reasonably exercised discretion,
where (a) such information is the first such product information communicated by
such Impax PSR, (b) the predominant portion of time and emphasis during such
communication is focused on the Product and (c) such Detail involves the
communication of information with respect to no more than three (3) products.  
  1.64.   “Primary Detail Price” shall have the meaning set forth in
Section 3.1.     1.65.   “Product” shall mean the Initial Product or such other
product as Wyeth may designate from time to time pursuant to Section 2.3 to have
Detailed by Impax for Wyeth under this Agreement.     1.66.   “Product
Substitution Notice” shall have the meaning set forth in Section 2.3.1.    
1.67.   “Promotion” shall mean those activities, including, without limitation,
detailing and distributing samples of a product, normally undertaken by a
pharmaceutical company’s sales force to implement marketing plans and strategies
aimed at encouraging the appropriate use of a particular prescription
pharmaceutical product. When used as a verb, “Promote” shall mean to engage in
such activities.     1.68.   “Quarterly Detail Minimum” shall mean XXXXX (XXXXX)
Cumulative Details (such amount to be prorated for any partial period of three
consecutive calendar months, including that portion of such period during which
there is a downward adjustment as provided in this Section 1.68), provided that
the Quarterly Detail Minimum shall be adjusted downward by fifty percent (50%)
during the first three calendar months following the completion of any Initial
Training of the Impax Sales Force with respect to the Initial Product or a
subsequent Product pursuant to Sections 2.6.8 and/or 2.3.3 and shall be reduced
pro rata in the case of any suspension of Product Sales due to regulatory action
or a product suspension or recall or voluntary withdrawal by Wyeth based on the
percentage which represents the number of Business Days in the Calendar Quarter
during which Detailing of the Product is suspended or prohibited (other than as
a result of any action or omission by Impax or any Impax PSR) relative to the
total Business Days in such Calendar Quarter.     1.69.   “Quarterly Details”
shall mean the number of Cumulative Details performed by Impax during a given
Calendar Quarter.

8



--------------------------------------------------------------------------------



 



  1.70.   “Quarterly Meeting” shall mean those meetings between Impax and Wyeth
as described in Section 2.8.     1.71.   “Receiving Party” shall mean the Party
who is receiving Confidential Information from the Disclosing Party.     1.72.  
“Refresher Training” shall have the meaning set forth in Section 2.7.6(c).    
1.73.   “Retired Neurologist” shall mean a Neurologist that is deceased or is no
longer practicing in the Territory.     1.74.   “Sales Call” shall mean an
interaction between an Impax PSR and a Neurologist in which the Product is the
subject of either a Primary Detail or a Secondary Detail.     1.75.   “Sales
Call Plan” shall mean the plan established from time to time pursuant to
Section 2.6.11, which sets forth the Detailing reach (i.e., number of
Neurologists) and frequency (i.e., number of Details per Neurologist and the
relevant timing of such Details) objectives for the Impax PSRs.     1.76.  
“Sample” shall mean a unit of the Product packaged as a sample, as used by
Wyeth, that is not intended to be sold and is intended to promote the sale of
the Product. When used as a verb, “Sample” shall mean to provide Samples to
Neurologists.     1.77.   “Sample Audit” shall have the meaning set forth in
Section 10.5.     1.78.   “Sample Carry Program” shall have the meaning set
forth in Section 10.4.     1.79.   “Sample Receipt Forms” shall mean those
multi-part forms, whether paper or electronic, supplied by Impax or Impax’s
Permitted Subcontractor for the purpose of recording Detail and Sample activity
performed by Impax PSRs during Sales Calls. These forms shall also be used as
Sample receipts on which to obtain a Neurologist’s signature in acknowledgment
of receipt of Samples. Each Sample Receipt Form shall include, at a minimum, the
information set forth in Schedule 1.79.     1.80.   “Secondary Detail” shall
mean a Detail in which information about the Product is communicated by an Impax
PSR to a Target Neurologist or a Non-Target Neurologist, in each case subject to
the provisions of Section 2.6.12(b), with the specified content as defined from
time to time by Wyeth within its reasonably exercised discretion, where (a) such
information is the second product information communicated by such Impax PSR,
(b) the amount of time and emphasis of such communication is less than that for
the communication of information of the product that is the subject of the
primary Detail during such communication, but is more than that for the
communication of information with respect to any other product that is promoted
during such Sales Call and (c) such

9



--------------------------------------------------------------------------------



 



      Detail involves the communication of information with respect to no more
than three (3) products.     1.81.   “Secondary Detail Price” shall have the
meaning set forth in Section 3.1.     1.82.   “Substitution Date” shall have the
meaning set forth in Section 2.3.1.     1.83.   “Target List” shall have the
meaning set forth in Section 2.7.3.     1.84.   “Target Neurologist Market
Share” shall mean, with respect to any Product and any period, the total
prescriptions written for the Product by Target Neurologists in the Territory
during such period as a percentage of the total prescriptions written for all
products in the Product’s Therapeutic Category by Target Neurologists in the
Territory during such period, each as measured by monthly Xponent prescription
data published by IMS; it being understood that the Therapeutic Category for the
Initial Product shall be the Antidepressant Category, as defined by IMS.    
1.85.   “Target Neurologists” shall mean the group of Neurologists identified by
Wyeth on the then-current Target List.     1.86.   “Tier 1 Target Neurologists”
shall mean the five hundred (500) Target Neurologists identified by Wyeth from
time to time as Tier I Target Neurologists.     1.87.   “Tier 2 Target
Neurologists” shall mean any Target Neurologist other than a Tier 1 Target
Neurologist.     1.88.   “Term” shall have the meaning set forth in Section 9.1.
    1.89.   “Territory” shall mean the fifty (50) states of the United States
and the District of Columbia.     1.90.   “Therapeutic Category” shall mean,
with respect to any Product, the therapeutic category or categories for which
IMS reports prescriptions written for such Product and other products included
in the same category or categories.     1.91.   “Third Party” shall mean any
Person other than Wyeth, Impax or any of their respective Affiliates.     1.92.
  “Trademark” shall have the meaning set forth in Section 2.9.2.     1.93.  
“Wyeth Improvements” shall have the meaning set forth in Section 2.9.6.    
1.94.   “Wyeth Policy on Sales and Marketing Practices” shall mean Wyeth’s
promotion guidelines for the Product, as the same may be amended from time to
time by Wyeth, in its sole discretion.

10



--------------------------------------------------------------------------------



 



  1.95.   “Wyeth Sales Training Program” shall mean the sales training program
described in Schedule 1.95.

2.   APPOINTMENT AND OBLIGATIONS

  2.1   Appointment. Wyeth hereby appoints Impax, on a non-exclusive basis, and
Impax agrees, to Detail the Product in the Territory to Neurologists, as of the
Initiation Date and thereafter during the Term in accordance with the terms and
conditions of this Agreement. Impax, without charge or expense to Wyeth (other
than as expressly set forth in Article 3 of this Agreement), shall provide all
facilities, personnel (including management and sales representatives) and other
resources as are reasonably necessary to successfully perform Impax’s
obligations under this Agreement. The Parties specifically agree that, without
Wyeth’s written consent, which Wyeth may withhold in its sole discretion, Impax
shall not intentionally Detail the Product to any physician other than a
Neurologist, sell or distribute the Product, place journal or other
advertisements for the Product, issue press releases regarding the Product,
conduct opinion leader development activity in connection with the Product,
establish or participate in advisory boards concerning the Product, participate
in or conduct peer selling activity concerning the Product, enter into or
discuss with customers or potential customers (including, without limitation,
managed care organizations) contracts for the sale of or discounts or rebates on
the sale of the Product, conduct other general marketing activities with respect
to the Product, or initiate, conduct or participate in any studies for the
Product other than Detailing of the Product to the extent expressly permitted by
this Agreement.

  2.2   Adjustment to Initiation Date. Impax shall begin Detailing the Product
in accordance with this Agreement no later than July 1, 2009. In the event that
Impax procures the necessary resources and is prepared to begin Detailing the
Product prior to July 1, 2009, Impax shall promptly notify Wyeth in writing
(such notice referred to herein as the “Early Initiation Notice”). If Wyeth
receives the Early Initiation Notice at least sixty (60) days prior to July 1,
2008, then the Initiation Date shall automatically be adjusted to July 1, 2008.
If Wyeth receives the Early Initiation Notice at any other time prior to July 1,
2009, then the Initiation Date shall automatically be adjusted to the first of
the Permissible Initiation Dates to occur no less than ninety (90) days
following Wyeth’s receipt of such Early Initiation Notice, provided that in no
event shall the Initiation Date occur after July 1, 2009. Notwithstanding any
provision of this Section 2.2 to the contrary, in no event shall Impax permit
any member of the Impax Sales Force to begin Detailing the Product before such
individual has successfully completed all training required pursuant to Section
2.6.8.

  2.3   Wyeth’s Option to Designate Substitute Products.

  2.3.1   General. During the Term, Wyeth may, from time to time and in its sole
discretion, elect to designate an alternate product as the Product that is to be
Detailed by Impax under this Agreement, provided that (a)

11



--------------------------------------------------------------------------------



 



      any such alternate product must (i) be indicated for the treatment of one
or more neurological conditions or (ii) target one or more illnesses or
conditions commonly treated by Neurologists, and (b) Wyeth may not designate
more than one (1) Product to be Detailed under this Agreement at any given time
during the Term. In the event Wyeth elects to substitute an alternate product as
the Product pursuant to this Section 2.3.1, Wyeth shall notify Impax in writing
of such substitution (each such notice referred to herein as a “Product
Substitution Notice”) no later than sixty (60) days prior to the date specified
in such Product Substitution Notice as the date that such alternate product is
to first be Detailed pursuant to this Agreement which date shall be the later of
the date of resolution of any dispute under Section 2.3.2 and the date of the
completion of Initial Training for the substituted Product (the “Substitution
Date”). For the avoidance of doubt, Wyeth may elect to substitute an alternate
product as the Product under this Agreement on one or more occasions during the
Term, in its sole discretion provided that, without Impax’s consent, such
substitution shall not occur more than once in any twelve (12) month period.
Notwithstanding the foregoing limitation, in the event that a Product undergoes
a recall or voluntary withdrawal from the market due to one or more adverse
events, regulatory action, potential or actual infringement of any patent or
other intellectual property right of any Third Party, or other reasons outside
of Wyeth’s control, Wyeth may, and shall, promptly designate a substitute
Product. In such event and subject to the limitations set forth in
Section 2.6.12(a), with respect to the time period for which Impax is not able
to Detail any Product, Wyeth shall pay to Impax a pro-rated amount based on the
monthly average number of Details performed over the previous three (3) months.

  2.3.2   Designation of Competitive Products. Notwithstanding any provision of
Section 2.3.1 to the contrary, if at the time Wyeth delivers a Product
Substitution Notice (a) Impax owns or otherwise controls a product (i) that
Impax is detailing to Neurologists or Promoting, selling or marketing; (ii) for
which Impax or any of its Affiliates has filed or, during the Term, expects to
file, an accepted marketing approval application with the FDA; and which Impax
reasonably expects to detail, Promote, sell or market during the Term or
(b) Impax has previously entered into an agreement with a Third Party that
obligates Impax to detail, Promote, sell or market one or more products on
behalf of such Third Party, and Impax believes that the Product Substitution
Notice can reasonably be expected to conflict with Impax’s activities under
clauses (a) and/or (b), above then Impax shall so notify Wyeth with five (5)
business days of delivery of such Product Substitution Notice. Within thirty
(30) business days after receipt of Impax’s notification, Wyeth will advise
Impax whether it agrees that such a conflict is reasonably likely. If Wyeth
agrees, Wyeth may elect, in its sole discretion, to either (i) designate another
substitute product as the

12



--------------------------------------------------------------------------------



 



      Product pursuant to Section 2.3.1 or (ii) require Impax to continue
detailing the then-current Product. If Wyeth disagrees as to whether a conflict
is reasonably likely, the matter will be referred to the Wyeth Pharmaceuticals
President, U.S., Pharmaceuticals and Women’s Health Care and the President of
Impax Pharmaceuticals for further review, which review shall be completed within
ten (10) Business Days after such referral. If after such referral, either
Party, in its reasonable judgment, believes a conflict is reasonably likely,
Wyeth may elect, in its sole discretion, to either (i) designate another
substitute product as the Product pursuant to Section 2.3.1 or (ii) require
Impax to continue detailing the then-current Product.

  2.3.3   Alternate Product Training. Following Wyeth’s delivery of a Product
Substitution Notice, each Party shall use Commercially Reasonable Efforts to
complete their respective Impax PSR training obligations under Sections 2.6.8
and 2.7.6(a) with respect to the alternate product designated in such Product
Substitution Notice prior to the relevant Substitution Date. Impax shall ensure
that no Impax PSR engages in the Detailing of such alternate product before such
individual has successfully completed all training required pursuant to
Section 2.6.8.

  2.4   Permitted Subcontractors. Impax may enter into written agreements with
one or more nationally recognized contract sales organizations, whether such
organization is a Third Party or an Affiliate of Impax, having experience in the
promotion and detailing of pharmaceutical products (each a “Permitted
Subcontractor”) whereby each such Permitted Subcontractor provides professional
sales representatives to serve as Impax PSRs for purposes of Detailing the
Product hereunder; it being understood and agreed that XXXXX shall be a
Permitted Subcontractor. The identity of any such Permitted Subcontractor shall
be subject to Wyeth’s prior approval, not to be unreasonably withheld. Impax
shall provide Wyeth with a copy of any such written agreement and all amendments
thereto with such Permitted Subcontractor no later than ten (10) days after
execution of such agreement or amendment thereto so that Wyeth can confirm that
such agreement or amendment complies with the terms of this Agreement. Impax may
redact the financial terms of any such agreement to the extent that such
redaction does not relate to any obligation of Impax to Wyeth hereunder. Without
limiting Wyeth’s ability to withhold approval for other valid reason, any such
agreement or any amendment or modification thereto shall provide for such
Permitted Subcontractor to fulfill the obligations imposed under this Agreement
on Impax and/or its Permitted Subcontractors and shall name Wyeth as a Third
Party beneficiary with direct enforcement rights against the Permitted
Subcontractor.

  2.5   Undertaking not to Compete. During the Term, Impax shall not Promote to
physicians, sell or market, and Impax shall cause its Affiliates and each member
of the Impax Sales Force not to Promote to physicians, in the Territory, any
Competing Product, provided, however, that Impax shall not be prohibited under

13



--------------------------------------------------------------------------------



 



      this Section 2.5 from (i) exercising its rights to sell, market and
distribute Licensed Products (as such term is defined in the License Agreement)
to the extent permitted under the License Agreement even if a License Product
would otherwise be considered to be a Competing Product under this Agreement,
provided that any such Licensed Product is not being Promoted by any member of
the Impax Sales Force that is Detailing the Product under this Agreement, or
(ii) selling, marketing or distributing any generic product that is AB rated to
another product (other than the XR Product, as such term is defined in the
License Agreement) that, if sold, marketed or distributed by Impax, would
otherwise be a Competing Product under this Agreement, provided such generic
product is not AB rated to the Product under this Agreement, in each case
provided that any such product is not being Promoted by any member of the Impax
Sales Force that is Detailing the Product under this Agreement. Any breach of
this provision shall constitute a basis for termination by Wyeth pursuant to
Section 9.2.

  2.6   Obligations of Impax.

  2.6.1   Impax Sales Force. Impax shall, at its sole expense, diligently Detail
the Product in the Territory in accordance with the terms and conditions of this
Agreement. In connection therewith, Impax shall maintain, in the Territory, a
sales force trained in accordance with this Agreement of full-time Impax PSRs to
Detail the Product using promotional materials supplied to Impax by Wyeth. Impax
shall not permit any Impax PSR to Detail the Product until such Impax PSR has
been trained in accordance with Section 2.6.8 below and has been certified in
accordance with all certification standards established by Wyeth. All Details
provided by Impax PSRs shall be either Primary Details or Secondary Details,
subject to the limitations set forth in Section 2.6.12. Impax shall supervise
the sales force provided by it hereunder and be responsible for its remuneration
and incentives. Impax shall be an independent contractor hereunder as further
described in Section 5.1 and the Impax PSRs shall remain exclusively under the
authority of Impax and/or Impax’s relevant Permitted Subcontractor.

  2.6.2   Removal of Impax Personnel. Impax shall promptly remove any Impax
Personnel from having any responsibilities relating to the Detailing of the
Product under this Agreement if required by any Applicable Laws. Further, Wyeth
may request Impax to promptly remove any Impax Personnel from such
responsibilities if any material events relating to the Detail of the Product
have occurred to justify such removal (e.g., failure of such Impax Personnel to
comply, in connection with the performance of such responsibilities, with any
Applicable Laws or the Wyeth Policy on Sales and Marketing Practices). Impax
shall honor any such request to the extent that Impax is permitted to do so
pursuant to applicable laws.

14



--------------------------------------------------------------------------------



 



  2.6.3   Sales Management. Impax shall be responsible for supervising the Impax
PSRs, whether they are employees of Impax or a Permitted Subcontractor. In
connection therewith, Impax shall provide a sufficient number of full time Impax
employees to serve as Impax Regional Managers, such that the average ratio of
Impax Regional Managers to Impax PSRs shall be no greater than XXXXX. Impax may,
but shall not be obligated to appoint one or more full time Impax employees to
serve as regional directors having the responsibility for supervising a group of
Impax Regional Managers in a particular geographic region of the Territory.
Additionally, Impax shall designate a full time Impax employee as the Impax
Director of Sales who will be responsible for (i) leading and supervising the
Impax Sales Management Team, (ii) together with the Impax Sales Management Team,
leading and supervising the Impax PSRs, (iii) the implementation of Impax’s
responsibilities hereunder and (iv) serving as Impax’s primary point of contact
for communications between Wyeth and Impax regarding the Detailing of the
Product by Impax hereunder.

  2.6.4   Impax Personnel. Impax Personnel shall, at all times during the Term,
be employees of Impax or a Permitted Subcontractor for which Impax or such
Permitted Subcontractor shall have all responsibilities as an employer,
including hiring, firing, compensation and promotions. Impax Personnel shall not
be, and shall not be considered to be, “employees” or “joint employees” of Wyeth
for any purpose as a result of their activities under this Agreement. Wyeth
shall not be responsible for the control of any members of the Impax Personnel,
Impax and, as applicable, its Permitted Subcontractors, shall be solely
responsible for determining all conditions of employment of all Impax Personnel.
Impax shall and, as applicable, shall cause its Permitted Subcontractors to,
(i) maintain all necessary personnel and payroll records for all Impax
Personnel; (ii) compute wages for all Impax Personnel and withhold applicable
federal, state, and local taxes and Federal FICA payments; (iii) remit employee
withholdings to the proper governmental authorities and make employer
contributions for federal FICA and federal and state unemployment insurance
payments; (iv) pay net wages and fringe benefits, if any, directly to the Impax
Personnel; and (v) provide for liability and Workers’ Compensation insurance
coverage for all Impax Personnel.

  2.6.5   No Wyeth Benefits. Impax acknowledges and agrees that none of the
Impax Personnel, nor anyone acting on its or their behalf, shall receive any
employee benefits of any kind from Wyeth in connection with their activities
under this Agreement. In addition, Impax (on behalf of itself and the Impax
Personnel) declines any offer now or hereafter made to participate in any of
Wyeth’s benefit plans or programs. The acknowledgment and declination set forth
in this Section 2.6.5 is intended to apply even if Wyeth is determined to be a
co-employer or

15



--------------------------------------------------------------------------------



 



      common law or statutory law employer of any of the Impax Personnel,
including the members of the Impax Sales Force, notwithstanding the Parties’
express agreement to the contrary. Wyeth shall not maintain or procure any
workers’ compensation or unemployment compensation insurance for or on behalf of
the Impax Personnel.

  2.6.6   Equal Opportunity Employer. Impax shall not and shall cause its
Permitted Subcontractors to not discriminate because of race, color, religion,
sex, age, national origin, disability, or status as a Vietnam veteran, as
defined and prohibited by applicable laws, in the recruitment, selection,
training, utilization, promotion, termination, or other employment-related
activities concerning the Impax Personnel. In addition, Impax represents and
warrants that both it and its Permitted Subcontractors each are and shall
continue to be during the Term an equal opportunity employer and shall comply
with all applicable federal, state and local laws and regulations including, to
the extent required by such laws and regulations, Title VII of the Civil Rights
Act of 1964; the Equal Pay Act of 1963; the Age Discrimination in Employment Act
of 1967; the Immigration Reform and Control Act of 1986; the Americans with
Disabilities Act; Executive Order 11246; the Rehabilitation act of 1972; the
Vietnam Era Veterans Readjustment Assistance Act of 1975; and any applicable
additions or amendments to any of the foregoing.

  2.6.7   Compliance with Applicable Laws. In connection with the Detailing of
the Product in the Territory, Impax shall comply and shall cause each of its
employees, representatives, Permitted Subcontractors and agents, including,
without limitation, all Impax Personnel, to comply with all Applicable Laws and
shall do nothing which Impax knows would jeopardize the goodwill or reputation
of Wyeth or the reputation of the Product. Any material breach of this provision
shall constitute a basis for termination by Wyeth of this Agreement, at Wyeth’s
option, pursuant to Section 9.2.

  2.6.8   Sales Training.

  (a)   Promptly following Impax’s delivery of an Early Initiation Notice
pursuant to Section 2.2, but in no event later than the Initiation Date, Impax
shall cause all members of the Impax Sales Force to attend and complete the
Wyeth Sales Training Program (whether in person or remotely, as determined in
Wyeth’s sole discretion), as described in Section 2.7.6, to educate the Impax
Sales Force on the Product and the Detailing thereof. At any time that Wyeth
elects to designate an alternate product as the Product pursuant to Section 2.3,
Impax shall, promptly following its receipt of the applicable Product
Substitution Notice but in no event later than the Substitution Date specified
therein, cause all members of the

16



--------------------------------------------------------------------------------



 



      Impax Sales Force to attend and complete the Wyeth Sales Training Program
with respect to such alternate product (such training for the initial Product or
an alternate Product, the “Initial Training”). Impax shall ensure, record and
track that each member of the Impax Sales Force has successfully completed the
Wyeth Sales Training Program and is certified to Detail the Product by the Wyeth
Sales Training Department before such individual is permitted to engage in any
activity relating to the Detailing of the then-current Product. Any Initial
Training described in this Section 2.6.8(a) shall be held at a location of
Wyeth’s choosing that is reasonably acceptable to Impax (unless Wyeth elects to
hold such Initial Training remotely). Impax shall bear the cost of all travel,
lodging, meals, compensation and ancillary expenses of all Impax Personnel who
attend any Initial Training. Wyeth shall bear the cost of delivering any Initial
Training pursuant to Section 2.7.6(a).

  (b)   After the Initial Training has occurred. Impax shall ensure, record and
track that each new member of the Impax Sales Force has successfully completed
the Wyeth Sales Training Program (“New Hire Training”) and is certified to
Detail the Product by the Wyeth Sales Training Department before such individual
is permitted to engage in any activity relating to the Detailing of the
then-current Product. All New Hire Training shall be conducted by experienced
Impax sales training personnel who have themselves been trained by Wyeth’s sales
training personnel with respect to the Product and the Detailing thereof. Impax
shall offer New Hire Training three (3) times per Contract Year, or more
frequently as reasonably necessary based on turnover of the Impax Sales Force.
Impax shall be responsible for all expenses incurred in connection with New Hire
Training.

  (c)   On an ongoing basis during the Term, Impax shall ensure, record and
track that each member of the Impax Sales Force successfully completes at least
four (4) hours of Refresher Training every six (6) months. All Refresher
Training shall be conducted by experienced Impax sales training personnel who
have themselves been trained by Wyeth’s sales training personnel with respect to
the Product and the Detailing thereof. Impax shall be responsible for all
expenses incurred in connection with Refresher Training.

  (d)   In the event Impax conducts any sales training meetings related to the
Product, Impax shall provide Wyeth with reasonable notice and shall allow Wyeth
to have one or more Wyeth representatives attend such training at Wyeth’s
expense.

17



--------------------------------------------------------------------------------



 



  2.6.9   Adverse Event or Experience Reporting Procedures. Impax shall maintain
standard operating procedures consistent with and comparable to Wyeth’s standard
operating procedures for handling AEs and shall conduct periodic training of the
Impax Sales Force in all aspects of AE reporting and maintain training records
of such trainings. At Impax’s request, Wyeth will provide training to the Impax
Sales Force on standard operating procedures for handling AEs.

  2.6.10   Meetings. At Wyeth’s request, Impax shall cause (i) the members of
the Impax Sales Management Team, other than the Impax Regional Managers, to
attend, at Impax’s expense, that portion of Wyeth’s senior sales management
meetings during which the Product is discussed and (ii) the Impax Regional
Managers to attend that portion of the semi-annual Wyeth district managers plan
of action (“POA”) meetings during which the Product is discussed. After
attending each such meeting, each Impax Regional Manager shall meet with the
Impax PSRs under his or her supervision to discuss the Product POA content.
Impax shall provide reasonable notice to Wyeth of similar meetings conducted by
Impax during which the Product is discussed and shall permit Wyeth
representatives to attend any such meeting at Wyeth’s expense.

  2.6.11   Sales Call Plan. No later than thirty (30) days prior to the
Initiation Date, Impax shall provide Wyeth with a copy of the proposed initial
Sales Call Plan. Such Sales Call Plan shall govern the Detailing efforts of the
Impax PSRs and the Impax Regional Managers. Thereafter, Impax shall propose
modifications to the Sales Call Plan from time to time, but not later than sixty
(60) days prior to the effective date of such modified Sales Call Plan, to
reflect Wyeth’s changes to the Target List and as otherwise necessary to enable
Impax to satisfy its obligations pursuant to Section 2.6.12.

  2.6.12   Performance of Details.

  (a)   General. During the Term, Impax shall complete no less than XXXXX
Cumulative Details (the “Minimum Detail Requirement”) and no more than XXXXX
Cumulative Details (the “Cumulative Detail Maximum”) of the Product to
Neurologists in accordance with the terms of this Agreement and the then current
Sales Call Plan. Without limiting the foregoing, in no event shall Impax deliver
less than XXXXX or more than XXXXX Cumulative Details pursuant to this Agreement
during any Calendar Quarter without Wyeth’s prior written consent. For the
avoidance of doubt, Details completed with respect to more than one Product in
the event Wyeth elects to substitute an alternate Product pursuant to
Section 2.3 shall be aggregated for the purposes of determining the foregoing
amounts of Cumulative Details.

18



--------------------------------------------------------------------------------



 



  (b)   Detail Allocation. Impax shall ensure that at least XXXXX percent
(XXXXX%) of the Quarterly Details delivered by Impax in each Calendar Quarter
are delivered to Target Neurologists. Impax shall Detail each accessible Target
Neurologist at least XXXXX every Calendar Quarter, but in no event XXXXX and
(ii) with respect to Tier 2 Target Neurologists, no more than XXXXX. In the
event that Impax elects to Detail any Non-Target Neurologist, Impax shall not
Detail such Non-Target Neurologist more than XXXXX per Calendar Quarter. Any
Details performed in excess of the limitations set forth in this Section 2.6.12
or otherwise in contravention of any provision of this Agreement (each, an
“Extra Detail”) shall not be considered a Detail performed by Impax under this
Agreement for any purpose, including, without limitation, for purposes of
determining whether Impax has delivered the minimum number of Details that it is
required to deliver during a given period. Further, notwithstanding any
provision of this Agreement to the contrary, Wyeth shall have no obligation to
pay Impax any amount with respect to the performance of any Extra Detail.

  (c)   Detail Standards. Impax shall ensure that each Detail performed
hereunder is conducted in strict accordance with the then-current Wyeth Policy
on Sales and Marketing Practices and the terms of this Agreement. Impax shall
cause each Impax PSR when conducting each Detail to leave a business card with
each Neurologist Detailed by such Impax PSR, which business card shall identify
the Impax PSR as an employee or representative of Impax. In no event shall any
member of the Impax Sales Force or any other Impax Personnel at any time
identify, either expressly or through implication, themselves as a an employee
or agent of Wyeth.

  2.6.13   Data Collection and Reporting Systems. Impax shall, at no expense to
Wyeth, establish and, during the Term and the three (3) year period following
the expiration or earlier termination of this Agreement, maintain data
collection and reporting systems, for all Details performed and all Samples
distributed by any member of the Impax Sales Force, which systems and the
corresponding data collection and reporting procedures shall be in compliance
with Wyeth’s accountability requirements, as the same may be communicated to
Impax by Wyeth in writing from time to time. In connection therewith, Impax, at
its own expense, shall provide each Impax Regional Manager and each Impax PSR
with a laptop computer and the necessary software to enable recording, reporting
and regular transmission of data over a secured line consistent with Wyeth
standards. Additionally, Impax, at its own expense, shall provide each member of
the Impax Sales Force with email and voicemail access for use by Impax, each of
its Permitted

19



--------------------------------------------------------------------------------



 



      Subcontractors and Wyeth in communicating with the Impax Sales Force, as
the same may be communicated to Impax by Wyeth in writing from time to time.
Wyeth and Impax shall agree on a data format to provide for transfer of Detail
and Sample activity from Impax to Wyeth no later than sixty (60) days prior to
the Initiation Date. Wyeth shall provide Impax a file format for the purpose of
sending Impax PSR information to Wyeth no later than thirty (30) days prior to
the initiation of the Initial Training.

  2.6.14   Promotional Claims. Impax shall limit the claims of efficacy and
safety for the Product made by Impax Personnel to those which are consistent
with (i) Wyeth’s approved labeling for the Product in the Territory and (ii) the
Wyeth Sales Training Program. Impax shall not add, delete or modify claims of
efficacy or safety in its Detailing of the Product nor make any changes in
Promotion materials and literature provided by Wyeth. Impax’s Detailing of the
Product shall be in strict adherence to all regulatory, professional and legal
requirements including, without limitation, FDA’s regulations and guidelines
concerning the advertising and promotion of prescription drug products, the
American Medical Association’s Guidelines on Gifts to Physicians, the PhRMA Code
on Interactions with Health Care Professionals, the ACCME Standards for
Commercial Support of Continuing Medical Education, the Wyeth Policy on Sales
and Marketing Practices, and any amendments or updates applicable to any of the
foregoing. Upon notice to Impax of any breach of this Section 2.6.14, Impax
shall ensure that there is no continuance of any such offending activity.
Without limiting any other provision of this Agreement or any remedy Wyeth may
have hereunder, any breach of the previous sentence or any intentional breach by
Impax of the other provisions of this Section 2.6.14 by Impax shall constitute a
material breach for the purposes of Section 9.2.

  2.6.15   Promotional Materials. The determination of the content and the
quantity of any promotional materials related to the Product shall, subject to
Section 2.7.7, be the sole responsibility of Wyeth. Wyeth shall send such
promotional material, at its own expense, to Impax at a single location within
the Territory and Impax shall be responsible, at its own expense, for
distributing such promotional materials to the Impax Sales Force. In connection
with the Detailing of the Product, Impax shall use only promotional materials
provided by Wyeth which shall be used only for the purposes of this Agreement
and all unused quantities of such promotional materials shall be returned to
Wyeth upon expiration or earlier termination of this Agreement. Impax shall not,
and shall cause its Permitted Subcontractors, each member of the Impax Sales
Force to not, alter, in any way, any promotional materials provided by Wyeth
hereunder. All copyright and other intellectual property rights in said
promotional materials shall remain vested solely in Wyeth. Impax shall not
create, distribute or use sales, promotion or

20



--------------------------------------------------------------------------------



 



      other similar material relating to the Product without the prior written
consent of Wyeth. If any promotional materials provided to Impax by Wyeth need
to be withdrawn from use for any reason, Wyeth shall notify Impax of such
withdrawal and Impax shall cooperate with Wyeth in effectuating any such
withdrawal. Wyeth shall reimburse Impax for any reasonable and documented
incremental out-of-pocket costs incurred by Impax in connection with conducting
such withdrawal, except to the extent the withdrawal is attributable to (a) the
breach of this Agreement by Impax or (b) the negligence or intentional
misconduct of Impax or any of the Impax Personnel, in which event Impax shall
(i) bear its own costs in connection with taking such actions and (ii) reimburse
Wyeth for any reasonable and documented out-of-pocket costs incurred by Wyeth in
connection with conducting such withdrawal to the extent that such withdrawal is
attributable to such breach, negligence or intentional misconduct.

  2.6.16   Sample Receipt Forms. Each Impax PSR shall complete a Sample Receipt
Form with respect to each Sample disbursed by such Impax PSR. In each instance
where a Sample is disbursed, the Impax PSR providing such Sample shall ensure
that the Neurologist receiving such Sample signs the applicable Sample Receipt
Form in acknowledgment of receipt of such Sample. Each Impax PSR shall mail to
Impax or Impax’s Permitted Subcontractor (as determined by Impax), in
pre-addressed, postage-paid envelopes provided by Impax, or send via electronic
means, on a regular basis no less frequently than quarterly the original
completed Sample Receipt Forms for Sample disbursements performed by such Impax
PSR during the period covered by the report. A copy of all such Sample Receipt
Forms shall be kept by Impax or its Permitted Subcontractor. Impax shall ensure
that each Impax PSR fills out the Sample Receipt Forms accurately, completely
and timely. For the avoidance of doubt, the foregoing obligations are in
addition to the procedures set forth in Article 10.

  2.6.17   Communications with Sales Representatives. Impax shall have full
responsibility for the dissemination of information regarding the Product to the
Impax Sales Force based on information provided by Wyeth. All written
communications from Impax to any member of the Impax Sales Force containing any
substantive drug information about the Product other than the Product name,
description and price shall be subject to prior written approval by Wyeth.
Communications such as tactical memos, competitive alerts and other routine
business reports which contain no substantive drug information about the Product
shall not require approval by Wyeth.

  2.6.18   Sales Force Compensation Plan. Impax shall establish and, throughout
the Term, maintain a sales force compensation and incentive plan. The Impax
sales force compensation and incentive plan may provide for

21



--------------------------------------------------------------------------------



 



      compensation based, in part, on activities outside of Impax’s
responsibilities under this Agreement (e.g., the promotion of other
pharmaceutical products by the Impax PSRs to the extent permitted by this
Agreement), provided, however, that such sales force compensation and incentive
plan shall include, for each member of the Impax Sales Force, as part of the
total target bonus compensation available to be earned, a target bonus
compensation based on performance of the Product which shall represent a portion
of the total available target bonus compensation equivalent to the effort such
member of the Impax Sales Force is to apply to activities relating to the
Product being Detailed under this Agreement expressed as a percentage of the
overall work effort of such member in Promoting all products on which such
target bonus may be based, and provided, further, that the percentage of such
target bonus compensation based on activities under this Agreement shall in no
event be XXXXX percent (XXXXX%).

  2.7   Obligations of Wyeth.

  2.7.1   Marketing Planning, Strategy and Content. Wyeth shall have exclusive
responsibility and authority for all Marketing planning and strategy for the
Product and the content of promotional message(s) for the Product. Wyeth
reserves the right, at its sole discretion and at any time, to change the
Marketing and sales strategy and tactics for the Product, the promotional
message(s) for the Product and the marketing budget for the Product.

  2.7.2   Product Promotion Guidelines. Wyeth shall provide Impax with a
complete copy of the Wyeth Policy on Sales and Marketing Practices no later than
thirty (30) days prior to the Initiation Date. Wyeth may subsequently revise the
Wyeth Policy on Sales and Marketing Practices upon written notice to Impax,
which notice shall specify all relevant revisions to the then-current Wyeth
Policy on Sales and Marketing Practices.

  2.7.3   Target Neurologists. Wyeth shall have exclusive responsibility and
authority for the establishment and maintenance of a list of no fewer than three
thousand five hundred (3,500) Target Neurologists (the “Target List”). Impax
shall provide Wyeth with Impax’s list of potential Target Neurologists at least
ninety (90) days prior to the Initiation Date. Wyeth shall provide the initial
Target List to Impax at least thirty (30) days prior to the Initiation Date,
with the Parties’ expectation being that substantially all of the Target
Neurologists on the initial Target List shall have been selected from Impax’s
list. For clarity, any individual who is included on the Target List shall be
deemed a Target Neurologist, regardless of whether such individual’s credentials
meet the technical definition of the term “Neurologist” in Section 1.55. Wyeth
shall update the Target List with substitute

22



--------------------------------------------------------------------------------



 



      Neurologists on a semi-annual basis such that the Target List contains at
least three thousand five hundred (3,500) Neurologists. The Target List may be
modified by Wyeth on a more frequent basis from time to time within its
reasonably exercised discretion upon sixty (60) days prior written notice to
Impax.

  2.7.4   Pricing. Wyeth shall have exclusive responsibility and authority with
respect to the pricing of the Product. Wyeth shall inform Impax of list price
increases or decreases for the Product in the Territory at the time such
information is generally announced to the trade by Wyeth.

  2.7.5   Distribution and Sale of Product. Except to the extent that Impax
distributes Samples of the Product to Neurologists in accordance with this
Agreement, Wyeth shall have the sole right and responsibility to arrange for all
distribution of the Product in the Territory, to effect and account for all
sales of the Product in the Territory, and to establish and modify the terms and
conditions with respect to the sale of the Product in the Territory, including
any terms and conditions relating to or affecting the price at which the Product
will be sold, any discount attributable to payments on receivables, distribution
of the Product, credit to be granted or refused and the like.

  2.7.6   Training,

  (a)   Wyeth shall cause its sales trainers to conduct an Initial Training of
all of the members of the Impax Sales Force with respect to the Product and the
Detailing thereof in accordance with the Wyeth Sales Training Program, it being
understood and agreed that Impax is responsible for general sales training. Any
Initial Training shall be provided at such times and locations as Wyeth may
designate and may be conducted remotely at Wyeth’s election; provided that such
times and locations provide Impax with a reasonable opportunity to comply with
Impax’s obligations under Section 2.6.8(a). In connection with any Initial
Training, Wyeth shall provide training materials relating to the initial
training in sufficient quantities to adequately train the Impax Sales Force.
Wyeth shall be responsible for all expenses that it incurs in connection with
delivering training pursuant to this Section 2.7.6(a). Pursuant to
Section 2.6.8(a), Impax shall bear the cost of all travel, lodging, meals,
compensation and incidental expenses of all Impax Personnel who attend any such
training.

  (b)   Within a reasonable period of time after the Initiation Date and at
reasonable intervals throughout the Term, Wyeth shall cause one or more of
Wyeth’s sales trainers to train Impax’s designated professional sales trainers,
who, in turn, will conduct New Hire

23



--------------------------------------------------------------------------------



 



      Training and Refresher Training of the Impax Sales Force with respect to
the Product and the Detailing thereof.

  (c)   From time to time during the Term, Wyeth shall provide electronic
training materials containing new information relating to the Product or the
Detailing thereof as Wyeth deems necessary or appropriate to enable Impax to
conduct ongoing training of the Impax Sales Force in regard thereto (“Refresher
Training”).

  2.7.7   Promotional Materials. Wyeth shall use its Commercially Reasonable
Efforts to provide Impax with promotional materials for Detailing the Product to
Neurologists (in such quantities as Wyeth shall reasonably determine, taking
into account the number of Details such Impax PSRs are expected to deliver and
which are the same as or comparable to the promotional materials Wyeth supplies
to its own Sales Force with respect to the Product). Impax shall be responsible,
at its own expense, for distributing such promotional materials to the Impax
PSRs in accordance with Section 2.6.15.

  2.7.8   Samples. Wyeth shall use Commercially Reasonable Efforts to provide
Impax with Samples for distribution to Neurologists as set forth in Article 10
of this Agreement

  2.7.9   Promotion by Wyeth. Wyeth shall use Commercially Reasonable Efforts
(i) to minimize any targeted detailing of the Product to Target Neurologists by
Wyeth’s own sales force as part of their general sales efforts in Detailing the
Product and (ii) not to include Target Neurologists on any target list created
for use by Wyeth or any of its Affiliates or Third Parties for use in Promoting
the Product. Except as expressly provided herein, Wyeth reserves the right to
Promote, detail or distribute Samples of the Product to any physician or other
health care provider, at any time during the Term and/or to retain one or more
of its Affiliates and/or one or more Third Parties to Promote, detail or
distribute Samples of the Product to any such physician or other health care
provider.

  2.8   Coordination Meetings. Two (2) or more representatives of Wyeth and
Impax shall meet periodically as needed, but in no event less than once during
each Calendar Quarter during the Term, to discuss strategies relating to
Promoting the Product, including, without limitation, Detailing, field funding
and program opportunities. Each Party shall appoint a primary contact person
(which, in Impax’s case, shall be the Impax Director of Sales and, in Wyeth’s
case, shall be Wyeth’s Global Business Manager for the Product) to coordinate on
its behalf meetings and communications between the Parties. Each Party’s primary
contact person shall involve such Party’s functional experts as required to
discuss any issues that arise under this Agreement. Wyeth shall consider, in
good faith, input from Impax in reaching its decisions; however, Wyeth shall
have final authority

24



--------------------------------------------------------------------------------



 



      and responsibility for the Product’s Promotional strategy, identification
of Target Neurologists and for the content and selection of the sales and
Promotional material which it shall provide Impax under the terms of this
Agreement.

  2.9   Ownership of Product.

  2.9.1   Ownership of Product. Wyeth retains and shall retain all proprietary
and property interests in and to the Product. Without limiting the foregoing,
Wyeth shall retain title to all Samples until delivered to Neurologists in
accordance with this Agreement. Impax shall not have nor represent that it has
any control over or proprietary or property interests in the Product or any
Samples thereof. Nothing contained in this Agreement shall be deemed to grant to
Impax, its Affiliates or any Third Party any license, right, title or interest
in or to any patent, trademark, copyright, domain name, trade secret or other
similar property of Wyeth except as may be authorized, in writing, by Wyeth, as
applicable, for Impax to Detail the Product pursuant to this Agreement.

  2.9.2   Trademark. The initial Product shall be Detailed by Impax under the
trademark “PRISTIQ” owned by Wyeth. Any replacement product designated by Wyeth
pursuant to Section 2.3 shall be Detailed by Impax under the trademark
designated for such product in the relevant Product Substitution Notice. This
Agreement does not grant to Impax any property right or interest including
goodwill in the trademark “PRISTIQ” or any other trademarks, designs, logos,
slogans, taglines, trade names, domain names or trade dress which Wyeth or any
of its Affiliates own, use or control (collectively, the “Wyeth Trademarks”), it
being understood and agreed that Impax does not require any such right or
interest to fulfill its obligations under this Agreement. Impax recognizes the
validity of the right, title and interest of the Wyeth Trademarks, in any
country in connection with the Product, whether registered or not. Impax shall
not use, and shall cause its Affiliates and Permitted Subcontractors not to use,
or register in any way any Wyeth Trademark or any trademarks, designs, logos,
slogans, taglines, trade names, domain names or trade dress in the course of
performing Impax’s obligations under this Agreement which are confusingly
similar to any Wyeth Trademark.

  2.9.3   Trademark Infringement. Impax shall promptly advise Wyeth of all cases
of Third Party infringement of trademarks associated with the Product that come
to Impax’s attention, and shall, at the specific written request of Wyeth,
render all assistance reasonably requested in connection with any action taken
by Wyeth in relation to any alleged trademark infringement. The control of such
action, including whether to initiate action and/or to settle, shall solely be
under the control of Wyeth and Wyeth shall retain for its own account any
damages or other

25



--------------------------------------------------------------------------------



 



      monetary relief in connection with such action. Impax shall not undertake
any action with respect to infringement of such trademarks or trade names
without Wyeth’s prior written consent.

  2.9.4   Patents and Patent Infringement. This Agreement does not grant to
Impax, its Affiliates or any other Third Party any license, right, title or
interest in or to any Patent Right owned or controlled by Wyeth or its
Affiliates. Impax shall promptly advise Wyeth of all cases of Third Party
infringement of patents associated with the Product that come to Impax’s
attention, in the course of performing Impax’s obligations under this Agreement
and shall, at the written request of Wyeth and, as between Impax and Wyeth, at
Wyeth’s cost, provide any information or documents generated or obtained in
connection with this Agreement as may be requested by Wyeth for use by Wyeth in
connection with actions taken or to be taken by Wyeth in relation to such
alleged patent infringement. The control of such action, including whether to
initiate action and/or to settle, shall solely be under the control of Wyeth.

  2.9.5   No Implied Licenses. Except as expressly set forth in this Agreement,
this Agreement provides Impax with no right, title or interest, either express
or implied, by estoppel or otherwise, in or to any intellectual property rights
owned or controlled by Wyeth or any of Wyeth’s Affiliates, including, without
limitation, any Patent Right, trademark, copyright, domain name, trade secret or
know-how.

  2.9.6   Ownership of Improvements. Wyeth or its designee shall own all right,
title and interest in and to any and all inventions, discoveries, know how and
other intellectual property, including any improvements thereto, that are
conceived, reduced to practice or otherwise made by Impax or any of its
employees or agents (whether solely or jointly with others) as a result of or in
connection with the performance of its obligations under this Agreement to the
extent related to any of the Detailed Products and any patent, trade secret or
other intellectual property rights with respect thereto (collectively, the
“Wyeth Improvements”). Impax shall promptly (a) disclose to Wyeth in writing the
conception, reduction to practice or making of any Wyeth Improvements, as the
same are conceived of, reduced to practice or made and (b) without additional
consideration, and, at Wyeth’s expense (for reasonable and documented
out-of-pocket costs incurred), assign and transfer, and cause each of its
employees and agents to assign and transfer, to Wyeth or its designee any and
all right, title and interest they each may have in and to such Wyeth
Improvements throughout the world.

  2.9.7   No Distribution. It is recognized by the Parties that Impax and/or its
Permitted Subcontractors may from time to time receive orders for the Product
directly from Third Parties. In such event, Impax promptly

26



--------------------------------------------------------------------------------



 



shall advise or shall cause the Impax PSRs to advise the customer that neither
Impax nor its Permitted Subcontractors are authorized to accept orders for the
Product, but that Impax will forward the order to Wyeth for acceptance or
rejection at Wyeth’s sole discretion. Immediately thereafter, Impax shall
transmit said orders and purchase order numbers promptly to Wyeth for acceptance
or rejection at Wyeth’s sole discretion.

3.   PAYMENTS.

  3.1   Detail Fee. In consideration for Impax’s Detailing of the Product during
the Term, subject to Section 3.3, Wyeth shall pay to Impax a fee (the “Detail
Fee”) in the amount of (i) XXXXX dollars ($XXXXX) for each Primary Detail (the
“Primary Detail Price”) and (ii) XXXXX dollars ($XXXXX) for each Secondary
Detail (the “Secondary Detail Price”), each amount as adjusted as provided in
Section 3.2, delivered by the Impax PSRs during the Term, provided that in the
event that at the conclusion of any Calendar Quarter during the Term Impax
certifies to Wyeth in the applicable Monthly Detail Report that the Product was
the only product Detailed by Impax to Neurologists during the preceding Calendar
Quarter, the Primary Detail Price during such Calendar Quarter shall equal XXXXX
dollars ($XXXXX), subject to adjustment as provided in Section 3.2. Each Detail
Fee shall be due and payable within thirty (30) days after Impax delivers an
invoice to Wyeth stating the Detail Fee that is due for the relevant Calendar
Quarter.     3.2   Adjustments to Detail Price. At the beginning of Contract
Year 2 and Contract Year 3, the Primary Detail Price and Secondary Detail Price
shall each be increased by the amount, if any, of the Impax Cost Adjustment.

  3.2.1   For example, assume that the increase in the Impax PSR Cost for
Contract Year 1 over the Impax PSR Baseline Cost is 2% and that the increase in
CPI during Contract Year 1 is 3%. The Impax Cost Increase for Contract Year 1 is
2% and the Impax Cost Adjustment for Contract Year 2 is the lesser of this
amount (2%) or the CPI increase during Contract Year 1 (3%), or 2%. The Primary
Detail Price and the Secondary Detail Price for Contract Year 2 shall be $XXXXX
and $XXXXX, respectively ($XXXXX if the Product is the only product Detailed by
Impax to Neurologists). Assume further that the increase in Impax PSR Cost for
Contract Year 2 over the Impax PSR Cost for Contract Year 1 is 3% and that the
increase in CPI during Contract Year 2 is 2.5%. The Impax Cost Increase for
Contract Year 2 is 3% and the Impax Cost Adjustment for Contract Year 3 is the
lesser of this amount (3%) or the CPI increase during Contract Year 2 (2.5%), or
2.5%. The Primary Detail Price and the Secondary Detail Price for Contract

27



--------------------------------------------------------------------------------



 



      Year 3 shall be $XXXXX and $XXXXX, respectively ($XXXXX if the Product is
the only product Detailed by Impax to Neurologists).

  3.2.2   Impax shall report to Wyeth Impax’ calculation of the proposed Impax
Cost Adjustment for any applicable Contract Year, together with all relevant
back-up information, within sixty (60) days of the beginning of such Contract
Year.

  3.3   No Payment for Extra Details. Wyeth shall have no obligation to pay
Impax any amount with respect to the performance of any Extra Detail.     3.4  
Incentive Fee. Within ninety (90) days after the end of each Contract Year,
Wyeth shall report to Impax the amount of Net Sales for each Product for which
there were Incremental Net Sales during such Contract Year, the amount of
Incremental Net Sales for each such Product for such Contract Year and the basis
for Wyeth’s calculation thereof. Together with such report, Wyeth shall pay to
Impax an amount equal to XXXXX percent (XXXXX%) of each such Product’s
Incremental Net Sales (the “Incentive Fee”) for such Contract Year. For the
avoidance of doubt, the Incentive Fee shall not be due for a partial Contract
Year in the event this Agreement is terminated pursuant to Section 9.2 or Impax
terminates this Agreement pursuant to Section 9.3. By way of example only, a
sample calculation of the Incentive Fee is set forth on Schedule 3.4.     3.5  
Taxes and Withholding. Impax shall be solely responsible for all taxes that may
be due to any governmental authority in connection with the payments made to it
by Wyeth hereunder. All payments under this Agreement will be made without any
deduction or withholding for or on account of any tax unless such deduction or
withholding is required by Applicable Laws. If Wyeth is so required to deduct or
withhold, Wyeth will (a) promptly notify Impax of such requirement, (b) pay to
the relevant authorities the full amount required to be deducted or withheld
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against Impax,
and (c) promptly forward to Impax an official receipt (or certified copy) or
other documentation reasonably acceptable to Impax evidencing such payment to
such authorities.     3.6   Currency. All amounts payable and calculations
hereunder shall be in United States dollars.

4.   RECORD KEEPING; REPORTING AND AUDITS.

  4.1   Impax Records and Audits. Impax shall keep complete and accurate records
of (i) all Details delivered by the Impax Sales Force, (ii) with respect to
Samples delivered by the Impax Sales Force, the quantity and dates of delivery
of such Samples to each Neurologist and (iii) all information required to
determine any Impax Cost Increase (including any information required to
determine any Impax PSR Cost). Impax also shall keep its copies of the completed
Sample Receipt

28



--------------------------------------------------------------------------------



 



      Forms. All such records shall be retained for not less than three
(3) years following the Contract Year in which they are generated and, at
Wyeth’s request, made available for review and copying by Wyeth or its designees
during normal business hours at an Impax facility in the United States. Wyeth,
either itself or using an Affiliate or Third Party auditor designated by Wyeth
and reasonably acceptable to Impax, shall have the right to audit Impax’s Detail
and Sample distribution activity reporting system to determine whether or not
the reports submitted by Impax to Wyeth under Section 4.2 are complete and
accurate. Wyeth may conduct such an audit once per year or more often as may be
warranted in the event of regulatory inquiries regarding Sample distribution or
Detail activity or in the event of discrepancies arising from market research
activity conducted pursuant to Section 4.3. If any audit or review conducted
pursuant to this Section 4.1 reveals an over-payment by Wyeth of any amount
payable by Wyeth pursuant to Article 3, Impax shall reimburse Wyeth the amount
of such overpayment within thirty (30) days following the date Wyeth delivers to
Impax notice of such overpayment. Wyeth shall bear any costs that it incurs with
conducting any audit pursuant to this Section 4.1 unless such audit determines
that Wyeth has overpaid by more than five percent (5%) with respect to the
payments subject to Wyeth’s audit, in which case Impax shall reimburse Wyeth for
the costs of the audit.     4.2   Impax Reports. Following the Initiation Date
and during the Term, within twenty-one (21) Business Days after the end of each
calendar month, Impax shall provide to Wyeth the raw electronic data generated
in connection with Sales Call activity and Sample disbursements (if any) and a
written report, each formatted in such manner as requested by Wyeth, setting
forth:

  (i)   an updated list of full names, addresses and geographic sales territory
covered (identified by zip code(s)) with respect to each member of the Impax
Sales Force active during such calendar month;     (ii)   the number of Primary
Details, the number of Secondary Details and the total number of Cumulative
Details delivered by each member of the Impax Sales Force during such calendar
month and Contract Year-to-date, and on a cumulative basis for all members of
the Impax Sales Force for such calendar month;     (iii)   the number of Primary
Details, the number of Secondary Details and the total number of Cumulative
Details delivered by the members of the Impax Sales Force to each Neurologist
during such calendar month and Contract Year-to-date, sorted by Non-Target
Neurologists and Target Neurologists;     (iv)   if applicable, the total number
of Samples delivered by each member of the Impax Sales Force during such
calendar month, Contract Year-to-date, and on a cumulative basis for all members
of the Impax Sales Force during such calendar month;

29



--------------------------------------------------------------------------------



 



  (v)   if applicable, the total number of Samples delivered to each Neurologist
by the Impax Sales Force during such calendar month and Contract Year-to-date,
which report shall also identify each such Neurologist as either a Target
Neurologist or a Non-Target Neurologist;     (vi)   if applicable, the number of
Samples remaining in Impax’s inventory and/or in the possession of authorized
Impax Personnel on the last day of such calendar month;     (vii)   the
calculated percentage of total Details delivered by the Impax Sales Force which
were Details to Target Neurologists during such calendar month and for the
Contract Year-to-date;     (viii)   the identity of any Third Party products
Promoted by the Impax PSRs during such calendar month; and     (ix)   the number
of Cumulative Details since the Initiation Date as of the end of such calendar
month.     Wyeth shall treat each such Monthly Detail Report as Impax’s
Confidential Information pursuant to Article 11 of this Agreement.

  4.3   Market Research. Detailing performance by the Impax PSRs also may be
measured through review of market research. Without limiting Impax’s obligation
under Section 2.6.12 and Wyeth’s rights under Sections 2.6.12, 9.2 or 9.3, in
the event such review reveals a discrepancy with the performance reported by
Impax in accordance with Section 4.2 above, the Parties, upon Wyeth’s request,
and in addition to Wyeth’s rights pursuant to Section 4.1, shall promptly meet
to discuss the matter and agree upon a plan or mechanism to address the
discrepancy.     4.4   Wyeth Records and Audits. Wyeth shall keep complete and
accurate records of all information required to determine any incremental Net
Sales and any resulting Incentive Fee. All such records shall be retained for
not less than three (3) years following the Contract Year in which they are
generated and, at Impax’s request, made available for review and copying by an
independent third party auditor reasonably acceptable to both Parties during
normal business hours at a Wyeth facility in the United States. Impax, either
itself or using an Affiliate or Third Party auditor designated by Impax and
reasonably acceptable to Wyeth, shall have the right to audit Wyeth’s records of
Net Sales to determine whether or not the reports submitted by Wyeth to Impax
under Section 4.2 are complete and accurate. Impax may conduct such an audit
once per year. If any audit or review Wyeth conducted pursuant to this
Section 4.4 reveals an under-payment by Wyeth of any amount payable by Wyeth
pursuant to Section 3.4. Wyeth shall pay Impax the amount of such underpayment
within thirty (30) days following the date Impax delivers to Wyeth notice of
such underpayment. Impax shall bear any costs that it incurs with conducting any
audit pursuant to this Section 4.4 unless

30



--------------------------------------------------------------------------------



 



      such audit determines that Wyeth has underpaid by more than five percent
(5%) with respect to the payments subject to Impax’s audit, in which case Wyeth
shall reimburse Impax for the costs of the audit.

5.   RELATIONSHIP AND PUBLICITY.

  5.1   Relationship of Parties. Neither Party shall have any responsibility for
the hiring, termination, compensation or benefits of the other Party’s
employees. No employees or representatives of either Party shall have any
authority to bind or obligate the other Party for any sum or in any manner
whatsoever, or to create or impose any contractual or other liability on the
other Party without said Party’s authorized written approval. For all purposes,
and notwithstanding any provision of this Agreement to the contrary, Impax’s
legal relationship under this Agreement to Wyeth shall be that of independent
contractor.     5.2   Public Announcements. Subject to the provisions of
Section 11.4, and except as otherwise required by applicable laws or the terms
of this Agreement, neither Party shall distribute or have distributed any
publicity or information which bears the name of the other without the prior
written approval of the other. Notwithstanding the foregoing, but still subject
to Section 11.4, either Party, to the extent required by applicable laws, may
issue a press release or other public announcement to announce the Detailing
arrangement contemplated hereunder, provided that the content thereof is subject
to prior review by the other Party, and that the announcing Party shall not
unreasonably refuse comments from the reviewing Party and shall redact any
requested Confidential Information of the reviewing Party.

6.   REGULATORY COMPLIANCE.

  6.1   Marketing Authorization. As between the Parties, Wyeth shall have the
sole right and responsibility to take, and shall take, all actions with respect
to the Product as would normally be taken in accordance with the accepted
business practices and legal requirements in order to maintain the authorization
to Market the Product as a pharmaceutical product in the Territory.     6.2  
Recalls. At Wyeth’s reasonable request and, as between Wyeth and Impax, at
Wyeth’s cost, Impax shall reasonably assist Wyeth in handling any recalls or
voluntary withdrawal of the Product. Impax shall make available to Wyeth, upon
request, all pertinent records of Impax which Wyeth may reasonably request to
assist Wyeth in effecting any such recall.     6.3   Returns. Any Product
returned to Impax shall be shipped to a location designated by Wyeth, with any
reasonable direct cost to be paid by Wyeth.     6.4   Adverse Drug Experiences.
For the reporting of adverse drug experiences, the responsibilities of the
Parties are as follows:

31



--------------------------------------------------------------------------------



 



  6.4.1   Wyeth shall be responsible for follow-up of all reports of adverse
events or experiences (“AEs”) or Other Information Reportable to Wyeth (as
hereinafter defined) and for the preparation and submission to the FDA of all
safety reports required per US Code of Federal Regulations (CFR), title 21 §
314.80.     6.4.2   An AE is any untoward, undesired, or unplanned event in the
form of signs, symptoms, disease, or laboratory or physiological observations
occurring in a person administered any Detailed Product or in a clinical study.
The event or experience does not need to be causally related to such Detailed
Product or clinical study. An AE includes, but is not limited to:

  (a)   Any clinically significant worsening of a pre-existing condition;    
(b)   An AE occurring from Detailed Product overdose (i.e., a dose higher than
that prescribed by a healthcare professional for clinical reasons, or a dose
higher than that described on the Detailed Product label) whether accidental or
intentional;     (c)   An AE occurring from abuse (e.g., use for non-clinical
reasons) of the Detailed Product;     (d)   An AE occurring from discontinuation
of the Detailed Product (Detailed Product withdrawal); and     (e)   Any failure
of expected pharmacological action.

  6.4.3   “Other Information Reportable to Wyeth” means information not meeting
the definition of an AE and includes:

  (a)   Abuse (e.g., use for non-clinical reasons) without an AE;     (b)  
Inadvertent or accidental exposure, without an AE;     (c)   An unexpected
therapeutic or clinical benefit from use of the product;     (d)   A case
involving a pregnancy exposure to the product;     (e)   Overdose without an AE;
    (f)   Drug exposure through breast-feeding without an AE;     (g)  
Medication errors without an AE;     (h)   Any failure of expected
pharmacological action; or

32



--------------------------------------------------------------------------------



 



  (i)   AEs of special interest as designated by Wyeth or regulatory authority.

  6.4.4   To the extent Impax, any Permitted Subcontractor or any of the Impax
Personnel, including, without limitation, any member of the Impax Sales Force,
becomes aware of or receives any information regarding an AE related to the use
of any Detailed Product, Impax shall promptly provide Wyeth with such
information within two (2) Business Days of the date received by Impax, such
Permitted Subcontractor or any of the Impax Personnel, including, without
limitation, any member of the Impax Sales Force.     6.4.5   For all AEs, Impax
shall not, and shall cause its Permitted Subcontractors and the Impax Personnel
not to, make any statement or give any opinion (written or verbal) to anyone
that could be construed as an admission of fault on Wyeth’s part or a promise
that Wyeth will compensate anyone. Impax, Impax’s Permitted Subcontractors, and
the Impax Personnel may only promise to report the AE and follow the appropriate
procedures as outlined herein.     6.4.6   AE related information shall be
forwarded (by fax or overnight mail) to:         Wyeth Global Safety
Surveillance, Epidemiology and Labeling (GSSEL) on a Wyeth 1747(b) Form (a
sample of which is attached hereto as Schedule 6.4.6):

  a.   Facsimile: 610-989-5544; or   b.   Overnight courier to:

Global Safety Surveillance & Epidemiology
GSSE Triage Unit
Wyeth Research
Dock E
500 Arcola Road
Collegeville, PA 19426

  6.4.7   Wyeth and Impax shall each appoint a contact person to address AE
reporting issues as they arise.

  6.5   Product Complaints. In the event Impax receives any complaints regarding
any Detailed Product, Impax’s responsibilities shall be as follows:

  6.5.1   If any of the Impax Personnel, including without limitation, any Impax
PSR, receives a complaint concerning any Detailed Product, such employee shall
call Wyeth’s Product Quality Department at (800) 99-WYETH [(800) 999-9384] to
report such complaint and follow Wyeth’s instructions regarding the return and
replacement of any Samples distributed by such employee.

33



--------------------------------------------------------------------------------



 



  6.5.2   If any of the Impax Personnel, including, without limitation, any
Impax PSR, receives notice of a serious Detailed Product tampering, Wyeth
Product Quality should be immediately contacted by:

  (a)   E-mail at: PQProd@Wyeth.com     (b)   Phone at: 1-800-99-WYETH ((800)
999-9384);     (b)   Any other individuals as Wyeth may designate from time to
time by written notice to Impax.

  6.5.3   If any of the Impax Personnel, including, without limitation, any
Impax PSR, receives notice of or information concerning any incident that causes
any Detailed Product or its labeling to be mistaken for, or applied to another
article, the following should be called during business hours:

  (a)   PQProd@Wyeth.com, or 1-800-99-WYETH ((800) 999-9384);     (b)   Any
other individuals as Wyeth may designate from time to time by written notice to
Impax.

  6.6   Product Inquiries. In the event that any of the Impax Personnel,
including, without limitation, any Impax PSR, receives any inquiries about any
Detailed Product, Impax’s responsibilities shall be as follows:

  6.6.1   For questions which Impax PSRs are unable to answer concerning
Detailed Product identification, Detailed Product ingredients or
stability/storage information, Impax and/or Impax’s Permitted Subcontractor(s)
shall contact Wyeth Product Quality, at (800) 999-9384 or at P.O. Box 26609,
Richmond, VA 23261-6609 (or such other person(s), address(es) and phone
number(s) as Wyeth may designate from time to time by written notice to Impax).
    6.6.2   For medical inquiries, including those related to information
outside of labeling or which Impax PSRs are unable to answer, a form 8202 —
Health Care Professional Request for Medical Information (a sample of which is
attached hereto as Schedule 6.6) or equivalent (which equivalent is acceptable
to Wyeth) (any such form, an “RPI Form”) must be completed (including the
signature of the health care professional and such health care professional’s
complete mailing address, telephone number and email address or fax number) and
faxed to (800) 955-2534 or (888) 237-3389, or mailed to Wyeth Global Medical
Communications, P.O. Box 8299, Philadelphia, PA 19101 (or such other address as
Wyeth may designate from time to time by written notice to Impax). For emergency
medical inquiries, call 800-934-5556 (or such other phone number as Wyeth may
designate from time to time by written notice to Impax). Impax shall not, and
shall cause the Impax

34



--------------------------------------------------------------------------------



 



      PSRs to not, (i) solicit such medical inquiries and (ii) submit adverse
event information on an RPI Form.     6.6.3   All responses to form 8202
inquiries from the medical profession or other Third Parties shall be given
solely by Wyeth, Impax shall provide reasonable assistance to Wyeth to the
extent deemed necessary by Wyeth to fully respond to such communications.

  6.7   Communications with FDA. All communications with FDA concerning any
Detailed Product shall be the sole responsibility of Wyeth. Impax shall provide
reasonable assistance to Wyeth to the extent deemed necessary by Wyeth to fully
respond to such communications.     6.8   Additional Responsibilities of the
Parties.

  6.8.1   Impax and Wyeth shall keep each other advised of significant market,
economic, regulatory and other developments which may affect the Promotion or
Detailing of the Product in the Territory during the Term.     6.8.2   Impax
shall report promptly to Wyeth all other significant information concerning any
complaint of any kind regarding any Detailed Product, its labeling, quality or
packaging, including, but not limited to, any adverse drug experience not
reported pursuant to Section 6.4 above.     6.8.3   It is understood and agreed
that the reporting requirements set forth in this Article 6 are based on Wyeth
policies and procedures and regulatory reporting requirements. Accordingly, in
the event of changes to regulatory requirements or Wyeth policies and
procedures, Impax agrees to comply with all reasonable revised notification
procedures as requested in writing by Wyeth. Wyeth shall promptly advise Impax
in the event of the change of the person or phone number for any of the contacts
specified above.     6.8.4   Wyeth shall retain sole responsibility for
communicating with all government agencies, including, without limitation, the
FDA, and satisfying all requirements regarding maintenance of approvals to
Market any Detailed Product in the Territory.

7.   REPRESENTATIONS, WARRANTIES AND COVENANTS.

  7.1   Mutual Representations and Warranties. As of the Effective Date, each of
Impax and Wyeth hereby represents, warrants, and covenants to the other Party
hereto as follows:

  (a)   it is a corporation or entity duly organized and validly existing under
the laws of the state or other jurisdiction of its incorporation or formation;

35



--------------------------------------------------------------------------------



 



  (b)   the execution, delivery and performance of this Agreement by such Party
has been duly authorized by all requisite corporate action and does not require
any shareholder action or approval;     (c)   it has the power and authority to
execute and deliver this Agreement and to perform its obligations hereunder;    
(d)   the execution, delivery and performance by such Party of this Agreement
and its compliance with the terms and provisions hereof does not and will not
conflict with or result in a breach of any of the terms and provisions of or
constitute a default under (i) a loan agreement, guaranty, financing agreement,
agreement affecting a product or other agreement or instrument binding or
affecting it or its property; (ii) the provisions of its charter or operative
documents or bylaws; or (iii) any order, writ, injunction or decree of any court
or governmental authority entered against it or by which any of its property is
bound; and     (e)   it shall at all times comply with all Applicable Laws
relating to its activities under this Agreement.

  7.2   Impax Representations and Warranties. In addition to the
representations, warranties and covenants made by Impax elsewhere in this
Agreement, Impax hereby represents, warrants, and covenants to Wyeth that it has
not been debarred and is not subject to debarment and that it shall not use in
any capacity, in connection with the performance of its obligations under this
Agreement, any Person who has been debarred pursuant to Section 306 of the FD&C
Act or who is the subject of a conviction described in such section. Impax shall
notify Wyeth in writing immediately if it or any of the Impax Personnel is
debarred or is the subject of a conviction described in Section 306 of the FD&C
Act, or if any action, suit, claim, investigation, or legal or administrative
proceeding is pending or, to the best of Impax’s knowledge, is threatened,
relating to the debarment or conviction of Impax or any of the Impax Personnel.
Impax shall notify Wyeth in writing immediately if any Third Party (including
any agency) alleges that Impax’s Detailing activities pursuant to this Agreement
are not in compliance with Applicable Laws.     7.3   Wyeth Representations and
Warranties. In addition to the representations, warranties and covenants made by
Wyeth elsewhere in this Agreement, Wyeth hereby represents and warrants to Impax
that, as of the Effective Date:

  (a)   Ownership. Wyeth is the sole and exclusive owner of the entire right,
title and interest in and to (i) the patents listed on Schedule 7.3 (the
“Initial Product Patents”), which patents are listed by Wyeth in the FDA’s
Approved Drug Products with Therapeutic Equivalence Evaluations (the “Orange
Book”) claiming the Initial Product or the method of using the Initial Product,
as required by

36



--------------------------------------------------------------------------------



 



      the FD&C Act, and are existing as of the Effective Date and (ii) the Wyeth
Trademarks,     (b)   Non-Infringement. To Wyeth’s knowledge, the manufacture,
use or sale of the Initial Product in the Territory or the use of the Wyeth
Trademarks in the Territory do not infringe or misappropriate, and the Detailing
by Impax as contemplated by this Agreement will not infringe or misappropriate,
the patent rights, trade secret or other intellectual property rights of any
Third Party.

  7.4   Wyeth Covenants.

  (a)   Compliance with Law. Wyeth will perform its obligations under this
Agreement in accordance with all Applicable Laws, including without limitation
provision of Promotional Materials and the labeling of the Product or the
Samples in compliance with all Applicable Laws     (b)   Samples. The Samples
provided by Wyeth to Impax are not unfit for distribution under any Applicable
Laws (including, but not limited to, not being adulterated or misbranded as
defined under the FD&C Act or an article that may not, under the FD&C Act, be
introduced into interstate commerce).

  7.5   Other Opportunities. The Parties, within ninety (90) days after the
Effective Date, and with no obligation as to outcome, shall meet to discuss
other potential opportunities on which they may collaborate.

8.   INDEMNIFICATION AND INSURANCE.

  8.1   Indemnification by Impax. Impax shall indemnify, defend and hold Wyeth,
and its officers, directors, agents, employees, and Affiliates, harmless from
any claims, damages, actions, liabilities, losses, costs and expenses, including
attorneys’ fees incurred in defending against them, (hereinafter, “Claims’’) of
a Third Party, which arise out of or in connection with (i) the breach by Impax,
any Permitted Subcontractor or any of the Impax Personnel of any of Impax’s
representations, warranties or obligations under this Agreement; (ii) any claims
or cause of action brought by or on behalf of any of the Impax Personnel in
connection with their employment (including, without limitation, the
reassignment of any Impax PSR or other employee pursuant to Section 2.6.2 as a
result of a product liability claim) or the performance of Impax’s obligations
under this Agreement; (iii) any negligent or wrongful act or omission of Impax,
any Permitted Subcontractor, any member of the Impax Sales Force or any other
Impax Personnel; or (iv) a failure to comply with the PDMA or other Applicable
Laws in its Detailing of the Product under this Agreement, including any
off-label promotion of the Product or mishandling or improper distribution of
Samples,

37



--------------------------------------------------------------------------------



 



      except to the extent that such Claims are subject to indemnification by
Wyeth pursuant to Section 8.2 below.     8.2   Indemnification by Wyeth. Wyeth
shall indemnify, defend and hold Impax, its officers, directors, agents,
employees, and Affiliates, harmless from any Claims of a Third Party, which
arise out of or in connection with (i) the breach by Wyeth of any of its
representations, warranties or obligations under this Agreement, (ii) the
manufacture, sale, or use of the Product and the manufacture or use of the
Promotional Materials, (iii) infringement or misappropriation of any Third Party
patent, trade secret or trademark by the Product or the Wyeth Trademarks, or
(iv) any negligent or wrongful act or omission of Wyeth, except to the extent
that such Claims are subject to indemnification by Impax pursuant to Section 8.1
above.     8.3   Defense of Actions; Settlements. Any Party seeking to be
indemnified hereunder (the “Indemnified Party”) shall provide prompt written
notice to the other Party (the “Indemnifying Party”) no later than thirty
(30) days after becoming aware of any actual claim in respect of which
indemnification may be sought; provided, however, that the failure by the
Indemnified Party to provide such prompt notice to the Indemnifying Party shall
only be a bar to recovering losses to the extent that the Indemnifying Party is
actually prejudiced and directly damaged by such failure. The Indemnified Party
shall permit the Indemnifying Party, at the Indemnifying Party’s expense, to
assume the complete defense of any Claims with a full authority to conduct such
defense and to settle or otherwise dispose of the Claims. The Indemnified Party
will fully cooperate in such defense and shall provide the Indemnifying Party
with all information in its possession and shall provide assistance necessary to
enable the indemnifying Party to defend such claims. The Indemnifying Party will
not, except with the consent of the Indemnified Party, not to be unreasonably
withheld, consent to the entry of any judgment or enter into any settlement
which provides for any relief other than the payment of monetary damage and
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to the Indemnified Party a release from all liability in
respect thereof. The Indemnifying Party shall not be responsible for or bound by
any settlement made by the Indemnified Party without the prior written consent
of the Indemnifying Party.     8.4   Limitation of Liability. WITH RESPECT TO
ANY CLAIM BY ONE PARTY AGAINST THE OTHER ARISING OUT OF THE PERFORMANCE OR
FAILURE OF PERFORMANCE OF THE OTHER PARTY UNDER THIS AGREEMENT, THE PARTIES
EXPRESSLY AGREE THAT THE LIABILITY OF SUCH PARTY TO THE OTHER PARTY FOR SUCH
BREACH SHALL BE LIMITED UNDER THIS AGREEMENT OR OTHERWISE AT LAW OR EQUITY TO
DIRECT DAMAGES ONLY AND IN NO EVENT SHALL A PARTY BE LIABLE FOR, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES. THE LIMITATIONS SET FORTH IN THIS SECTION
8.4 SHALL NOT APPLY WITH RESPECT TO THE OBLIGATIONS OF EITHER PARTY UNDER
ARTICLE 11 OR THEIR OBLIGATION TO INDEMNIFY THE OTHER PARTY UNDER SECTIONS 8.1
OR 8.2 IN CONNECTION WITH A

38



--------------------------------------------------------------------------------



 



      LIABILITY TO A THIRD PARTY OR IMPAX’S OBLIGATION TO INDEMNIFY WYETH UNDER
SECTION 10.11.     8.5   Insurance Requirements. Impax shall obtain, and
maintain during the Term, a Commercial General Liability Insurance policy,
including Products Liability Insurance, on a claims made basis, with liability
limits of no less than five million dollars ($5,000,000) per claim and in the
aggregate. Such insurance policy shall be procured from insurers having an A.M.
Best Rating of A-VII or better and shall name Wyeth as an additional insured.
Impax shall provide Wyeth, upon request, with a certificate of insurance
evidencing its liability coverage.

9.   TERM AND TERMINATION.

  9.1   Term. This Agreement shall be effective as of the Effective Date and
shall continue in effect until the third anniversary of the Initiation Date,
unless terminated earlier as set forth in this Article 9 (the “Term”).     9.2  
Termination for Cause. Without prejudice to any remedy or claim it may have
against the other Party for material breach or non-performance of this
Agreement, either Party (the “Non-Breaching Party”) may terminate this Agreement
for cause in the event that the other Party (the “Breaching Party”) fails to
materially comply with or perform any material provision of this Agreement (a
“Breach”) in accordance with the following provisions:

  (a)   The Non-Breaching Party shall notify the Breaching Party of any such
Breach in writing, specifying such Breach in reasonable detail and stating such
Non-Breaching Party’s intention to terminate this Agreement for cause (the
“Notification”).     (b)   In the event that the Breaching Party fails to cure
such Breach within a period of thirty (30) days following receipt by the
Breaching Party of such Notification, this Agreement shall terminate upon
written notice by the Non-Breaching Party.

  9.3   Termination by Wyeth. In the event Impax fails to meet the Quarterly
Detail Minimum during any period of three consecutive calendar months, Wyeth may
terminate this Agreement effective immediately on notice to Impax, such right to
be exercisable within a period of three (3) months following the date on which
Wyeth receives from Impax the report due under Section 4.2 that discloses such
failure.     9.4   Termination without Cause by Impax. Impax shall have the
right to terminate this Agreement at any time, without cause, upon no less than
thirty (30) days prior written notice to Wyeth.     9.5   Effect of Termination.
Upon any termination or expiration of this Agreement, Impax will immediately
cease any and all Detailing of the Product and Impax will cooperate with Wyeth
in the collection and return to Wyeth of all promotional

39



--------------------------------------------------------------------------------



 



      materials, items and literature, Samples, and other sales or sales
training materials in the possession of, or under the control of, Impax, Impax’s
Permitted Subcontractor(s), and/or any of the Impax Personnel as promptly as
practicable after the date thereof. Additionally, in the event this Agreement is
terminated pursuant to this Article 9, Impax shall be due no compensation under
Sections 3.1 or 3.4 or under any other provision of this Agreement for any
activity conducted by Impax after the effective date of such termination. Except
as expressly provided otherwise in this Section 9.5 or any other provision of
this Agreement, termination of this Agreement shall be without prejudice to
(a) any remedies which any Party may then or thereafter have hereunder or at
law, (b) Impax’s right to receive any amounts accrued under this Agreement prior
to the effective date of termination but which are unpaid or become payable
thereafter and (c) either Party’s right to obtain performance of any obligation
provided for in this Agreement which shall survive termination.     9.6  
Survival of Certain Provisions. The provisions of this Agreement set forth in
Articles 1 (to the extent definitions are embodied in the following Articles and
Sections), 5, 8, 11 and 12 and Sections 2.6.13, 2.9, 2.10, 4.1, 4.2, 6.1-6.7,
9.6 and 10.11, to the extent applicable, and any remedies for the breach
thereof, shall survive the expiration or any termination of this Agreement.

10.   SAMPLES.

  10.1   Provision of Samples. Wyeth shall use Commercially Reasonable Efforts
to make available to Impax Samples of the Product for use in Promoting the
Product to Neurologists as provided in Section 2.7.8 and as described in this
Article 10. Subject to availability of Samples, Wyeth shall provide Samples to
Impax consistent with the quantity of Samples provided to the Wyeth PSRs taking
into account the number of Details the Impax PSRs and Wyeth PSRs are
respectively expected to deliver and the deciles in which the Target Physicians
are included in the Sales Call Plan for such Impax PSRs.     10.2   Shipping and
Distribution of Samples. Wyeth shall send Samples to Impax, on a periodic basis,
such quantities of Samples of the Product as Wyeth shall reasonably determine,
to a single location within the Territory designated by Impax. Impax shall
further distribute such Samples, in the case of the Sample Carry Program
described in Section 10.4 below, to the Impax Sales Force and shall cause the
Samples to be distributed to Neurologists in accordance with good business
practices, strict first to expire/first-out inventory practices and the
applicable Sales Call Plan (to the extent such Sales Call Plan addresses the
distribution of Samples); provided, however, that at least seventy-five percent
(75%) of the Samples supplied by Wyeth shall ultimately be distributed to Target
Neurologists. The storage by Impax, Permitted Subcontractor(s), and any of the
Impax Personnel of such Samples shall be at Impax’s expense and Impax shall be
responsible for storing such Samples or causing such Samples to be stored under
environmental conditions that assure the integrity of the Product in accordance
with its labeled storage conditions and with adequate security to maintain the

40



--------------------------------------------------------------------------------



 



      integrity and usability of such Samples. All Samples which are in the
possession of Impax, Permitted Subcontractor(s) or the Impax Personnel and which
are undistributed prior to three months prior to their expiration date shall be
returned by Impax, at Impax’s expense, to Impax’s or such Permitted
Subcontractor’s preferred destruction vendor reasonably agreeable to Wyeth.
Destruction of expired Samples shall be at Wyeth’s expense, provided, however,
that if Impax has not adhered to first to expire/first out inventory practices,
such destruction shall be at Impax’s expense. Destruction of Samples which are
returned as the result of a recall shall, as between Impax and Wyeth, be at
Wyeth’s expense, provided however, that if the Sample recall is the result of
Impax’s or its Permitted Subcontractor(s)’ omission or commission, such expense
shall be Impax’s responsibility.     10.3   Compliance with PDMA.

  10.3.1   Designation as Authorized Distributor. Impax and Impax’s Permitted
Subcontractor(s) shall be an Authorized Distributor of Record solely for the
Product for purposes of the requirements of the Prescription Drug Marketing Act
of 1987 (“PDMA”) and shall comply with the PDMA, FDA regulations and applicable
state law requirements regarding the Marketing, sale and distribution of the
Product, including but not limited to applicable wholesale drug distribution
licensing guidelines and requirements. Impax and Impax’s Permitted
Subcontractor(s) shall indicate that it is a Wyeth Authorized Distributor solely
for the Products on Sample Receipt Forms and Sample Request Forms, if any. Impax
and Impax’s Permitted Subcontractor(s) shall not attempt to source, purchase,
trade, exchange or otherwise obtain Wyeth products or Products from entities
other than Wyeth and shall not represent to others that its Authorized
Distributor status for any product other than with the Products.     10.3.2  
Compliance with PDMA. Impax shall take all steps necessary to ensure that its
Permitted Subcontractor(s), each member of the Impax Sales Force and all other
Impax Personnel comply with the requirements of the PDMA, all regulations
promulgated thereunder, and each State’s companion PDMA statutes and regulations
which relate to the distribution of samples of a prescription drug product
utilizing the Sample Carry Program set forth below in Sections 10.4.     10.3.3
  Compliance with Company Procedures. Impax shall take all steps necessary to
ensure that Impax’s Permitted Subcontractor(s), each member of the Impax Sales
Force and all other Impax Personnel comply with all Impax rules, policies and
standard operating procedures for product sampling utilizing the Sample Carry
Program as more specifically outlined below in Sections 10.4.

41



--------------------------------------------------------------------------------



 



  10.4   Sample Carry Program. Impax and Impax’s Permitted Subcontractor(s)
shall implement the following program for samples (“Sample Carry Program”) that
includes the following elements and shall operate such program in accordance
with Applicable Law and regulations and its company standard operating
procedures for product sampling.

  10.4.1   Impax and Impax’s Permitted Subcontractor(s) shall receive sample
shipments from Wyeth at its licensed facility and immediately upon deliver of
the Products, to examine the Products to determine and confirm the quantities
delivered and that the Products are not damaged. If Impax or Impax’s Permitted
Subcontractor(s) determine that there are damages evident at the time of
delivery or shortages it shall make a notation on the delivery receipt and
immediately notify Wyeth Customer Service within seven (7) Business Days of
receipt of the Product at Impax or Impax’s Permitted Subcontractor(s)’ licensed
facility.     10.4.2   Impax and Impax’s Permitted Subcontractor(s) shall store,
implement and maintain appropriate inventory management practices to ensure that
the product is handled, transported and distributed in accordance with current
Good Manufacturing Practices and that the inventory of the Product is secured
and protected against theft, tampering, and diversion during storage and
transport to the Impax Sales Force.     10.4.3   Impax and Impax’s Permitted
Subcontractor(s) shall distribute samples of the Product to the Impax PSRs in
sufficient quantities to support the Sales Call Plan, Impax and Impax’s
Permitted Subcontractor(s) shall track sample distributions to the Impax Sales
Force by lot number, sufficient to permit the tracking of Sample units to the
point of a licensed practioner.     10.4.4   Each member of the Impax Sales
Force shall (i) in accordance with the party’s standard operating procedures,
secure the samples of the Product against theft, tampering, and diversion during
storage and transport by such member of the Impax Sales Force and (ii) carry in
their automobile or on their person only those quantities of samples of the
Product that can be used during two (2) consecutive Business Days, provided that
the Samples are stored in a controlled temperature environment outside of normal
detailing hours.     10.4.5   Prior to distribution of any samples of the
Products by any Impax PSR, such Impax PSR shall: (i) visually check the Product
expiration date to ensure that the sample has a reasonable dating period
remaining; (ii) verify, in accordance with its standard operating procedures for
product sampling the Target Neurologist or other Neurologist’s identity as a
practitioner authorized by Applicable Law to receive drug samples; (iii) confirm
that Product packaging is intact and includes the designation

42



--------------------------------------------------------------------------------



 



      “sample” and package insert; (iv) obtain an executed sample request form
or electronic equivalent from such Neurologist in accordance with PDMA
requirements; and (v) confirm Product identity to be accurate by visual
inspection of the Product packaging, At the time of delivery, such Impax PSR
shall obtain a Sample Receipt Form (which may be electronic) from the Target
Neurologist or other Neurologist executed in accordance with the requirements of
the PDMA.     10.4.6   Impax and Impax’s Permitted Subcontractor(s) shall notify
the FDA of falsification of drug sample records, diversion, significant loss and
theft of drug samples according to its standard operating procedures and in
compliance with Applicable Laws. If the diversion, significant loss or theft
involves samples of the Product, Impax and Impax’s Permitted Subcontractor(s)
shall notify Wyeth by providing copies of all correspondence with the FDA
regarding the event within forty-eight (48) hours after delivery of the
notification to the FDA on the initial report and provide a copy of the draft
follow-up report to Wyeth twenty-four (24) hours prior to its submission to FDA.
    10.4.7   Impax and Impax’s Permitted Subcontractor(s) shall provide Wyeth
with monthly drug accountability/inventory reports for each Impax PSR with
respect to samples of the Product within five (5) days after the end of each
calendar month. At least annually, Impax and Impax’s Permitted Subcontractor(s)
shall reconcile each Impax PSR’s quarterly or annual inventory with respect to
samples of the Product. In addition, Impax and Impax’s Permitted
Subcontractor(s) shall make drug accountability/inventory reports, information,
Sample Request and Sample Receipt Forms and any other records pertaining to
samples of the Products or matters relating to PDMA available to Wyeth within
one (1) Business Day after a request from Wyeth for such information.     10.4.8
  When an Impax PSR leaves the sales force of either Impax or Impax’s Permitted
Subcontractor(s) that is detailing or had detailed the Product, Impax and
Impax’s Permitted Subcontractor(s) shall conduct a “close-out” inventory of
carried samples of the Product in accordance with its standard operating
procedures and reconcile such close-out inventory.     10.4.9   Upon reasonable
advance notice to Impax and Impax’s Permitted Subcontractor(s) and not more than
once during any Calendar Year, Wyeth shall be entitled, at the expense of Wyeth,
to conduct an inspection and audit of Impax’s and Impax’s Permitted
Subcontractor(s) inventory of samples of the Products (including samples held by
any Impax PSR or Impax’s Permitted Subcontractor(s), documents, records, and
policies and procedures to ensure compliance with the provisions of the
Section 10.4.

43



--------------------------------------------------------------------------------



 



  10.4.10   Impax shall maintain and provide to Wyeth an updated list of full
names and addresses of each member of the Impax Sales Force as well as the
address of the site(s) where Samples are stored. Impax shall provide Wyeth, on a
monthly basis, notice of any changes to this list including any change in
employment status or change of address.

  10.5   Sampling Activity System Audit. Impax and Impax’s Permitted
Subcontractor(s) shall not conduct any sampling activity with respect to the
Product until the Parties agree that appropriate systems are in place with
respect to such activity to ensure compliance with Applicable Law and
appropriate reporting. Impax and Impax’s Permitted Subcontractor(s) shall each
submit to audits by Wyeth or by an outside auditor hired by Wyeth to assess
Impax and Impax’s Permitted Subcontractor(s) standard operating procedures and
distribution operations with respect to its sampling activities, and its
compliance with respect thereto, prior to Wyeth making Samples available to
Impax. Upon request by Wyeth. Impax shall provide to Wyeth copies of a
certificate of compliance with PDMA, state registration certificate as a
licensed distribution center and state board of pharmacy inspection report, DEA
inspection report or similar governmental inspection report for any agent that
Impax intends to use as a distribution facility for handling of the Product.
Impax understands that no samples shall be shipped until such agent is verified
by Wyeth to be in compliance with PDMA. Further, at any time during the Term,
Impax and Impax’s Permitted Subcontractor(s) shall each submit to audits by
Wyeth or by an outside auditor hired by Wyeth to assess Impax and Impax’s
Permitted Subcontractor(s) standard operating procedures and distribution
operations with respect its sampling activities, and its compliance with respect
thereto. If Wyeth has a concern with respect to the results of the sample audit,
then Wyeth shall submit its concerns in writing to Impax and Impax’s Permitted
Subcontractor(s) for review and discussion. The Parties shall work to resolve
such concerns. If Impax is not able to resolve any material concerns Wyeth has
with respect to the Sample Audit of Impax, then Wyeth shall have the right in
its sole discretion, to immediately terminate Impax’s right to sample under this
Article 10 or terminate this Agreement pursuant to Section 9.2. For the sake of
clarity, a Sample Audit shall not be deemed an audit pursuant to Section 4.1.
All documentation of Sample transactions in the possession of Impax and/or
Impax’s Permitted Subcontractor(s) shall be provide to Wyeth no later than sixty
(60) days after expiration or any termination of this Agreement.     10.6  
Investigation, Corrective & Preventative Actions. Impax and Impax’s Permitted
Subcontractor(s) shall each maintain its own investigation, corrective and
preventive action program for the handling of samples of Product in accordance
with its internal policies and procedures, applicable to its Sample Carry
Program.     10.7   Monitoring & Auditing Programs. Impax and Impax’s Permitted
Subcontractor(s) shall each maintain its own monitoring and auditing programs

44



--------------------------------------------------------------------------------



 



      capable of detecting losses, potential diversion and falsification of
records related to samples of the Product.     10.8   Responsibility for
Compliance. Impax and Impax’s Permitted Subcontractor(s) shall each be
responsible for its own compliance with Applicable Law with respect to Product
samples and shall bear its own cost relating to such compliance.     10.9  
In-Transit Losses. Impax shall notify Wyeth immediately upon learning that any
Samples shipped by Wyeth to Impax have been lost or have not been received as
scheduled.     10.10   Improper Handling. Each Party shall notify the other
Party immediately upon learning information which could raise a suspicion that
any of the subject Samples had not been properly handled or had been handled in
a manner prohibited by law. Impax shall take all steps necessary to conduct a
full investigation of any suspected mishandling of any Samples in accordance
with the procedures referenced in Section 10.6, and shall notify Wyeth of the
results of each such investigation promptly upon completion thereof.
Additionally, upon Wyeth’s request, Impax shall take all steps necessary to aid
and support Wyeth in any investigation of any suspected mishandling of any
Samples that Wyeth may elect to conduct.     10.11   Indemnity for Failure to
Comply. In the event that Impax or any Impax Personnel fail to comply or cause
Wyeth to fail to comply with applicable legal requirements and as a direct
result a penalty(ies) is assessed against Wyeth or any of its Affiliates or
employees, then Impax shall hold harmless and indemnify Wyeth, its Affiliates or
its employees from any such civil or criminal penalty or other damages or losses
related thereto, including reasonable attorneys’ fees, costs and expenses    
10.12   Additional Requirements.

  10.12.1   Pursuant to Section 2.6.13, Impax and its Permitted Subcontractor(s)
shall exchange with Wyeth data to enable the Parties to produce accurate and
timely reports and analysis of Impax’s Detailing and Sample distribution
activities. Data requirements, file formats and frequency of exchange shall be
as determined by Wyeth.     10.12.2   In the event of a request by FDA to Wyeth
for any of the foregoing information, Impax shall, immediately upon request from
Wyeth, provide such information to Wyeth’s Regulatory Affairs Department for
submission to FDA. Such information shall only be used by Wyeth to submit to FDA
pursuant to 21 U.S.C.A. §353(d). Impax acknowledges Wyeth’s obligation to
provide such information to FDA within forty eight (48) hours of FDA’s request.

45



--------------------------------------------------------------------------------



 



  10.12.3   Wyeth shall not initiate any direct communication between Wyeth and
any Impax PSR regarding the Promotion of the Product without the prior approval
of Impax, which shall not be unreasonably withheld or delayed.     10.12.4  
Neither Party shall recruit or attempt to recruit any employee of the other
Party or any agent of the other Party (including, in the case of Impax, any
Permitted Subcontractor) who is engaged in performing activities under this
Agreement, unless such employee resigns without solicitation from the Party, is
terminated by the other Party or is responding to a general solicitation to the
public, general advertising or untargeted advertisements for employment

11.   CONFIDENTIALITY.

  11.1   Nondisclosure and Nonuse Obligations. Each of Impax and Wyeth shall use
Confidential Information of the Disclosing Party only in accordance with and as
expressly Permitted by this Agreement and shall not disclose to any Third Party
(except as expressly provided in Section 11.2) any Confidential Information of
the Disclosing Party, in each case without the prior written consent of the
Disclosing Party, which consent may be provided or withheld in the Disclosing
Party’s sole discretion. The foregoing obligations shall survive the expiration
or earlier termination of this Agreement for a period of ten (10) years. The
foregoing non-disclosure and non-use obligations shall not apply to specific
Confidential Information of a Disclosing Party that the Receiving Party can
demonstrate: (i) is known by the Receiving Party at the time of its receipt
other than through a prior disclosure by the Disclosing Party, as documented by
business records; (ii) is at the time of disclosure or thereafter becomes
published or otherwise part of the public domain without breach of this
Agreement by the Receiving Party; (iii) is subsequently disclosed to the
Receiving Party by a Third Party who has the right to make such disclosure not
in confidence; (iv) is developed by the Receiving Party independently of access
to or use of any Confidential Information received from the Disclosing Party and
such independent development can be documented by the Receiving Party; or (v) is
required by law, regulation, rule, act or order of any governmental authority or
agency to be disclosed by the Receiving Party to a Third Party, provided that to
the extent practicable notice is promptly delivered to the Disclosing Party and
the Receiving Party agrees to reasonably assist the Disclosing Party in order to
provide an opportunity to seek a protective order or other similar order with
respect to such Confidential Information and thereafter the Receiving Party
discloses to the requesting entity only the minimum Confidential Information
required to be disclosed in order to comply with the request, whether or not a
protective order or other similar order is obtained by the Disclosing Party.    
11.2   Permitted Disclosures. The Receiving Party may disclose specific
Confidential Information of the Disclosing Party to its (and, with respect to
Wyeth, Wyeth’s Affiliate’s, or, with respect to Impax, Impax’s Permitted
Subcontractor’s)

46



--------------------------------------------------------------------------------



 



      employees, consultants or professional advisors, only to the extent
reasonably required to accomplish the purposes of this Agreement and only if the
Receiving Party obtains prior written agreement from such employees, consultants
and professional advisors (other than legal counsel who are otherwise required
to maintain confidentiality) to hold in confidence and not make use of such
Confidential Information for any purpose other than those permitted by this
Agreement. The Receiving Party will use at least the same standard of care (but
in no event less than a reasonable standard of care) as it uses to protect its
own proprietary or confidential information of a similar nature to ensure that
such employees, agents, consultants or suppliers do not disclose or make any
unauthorized use of the Confidential Information of the Disclosing Party.
Additionally, a Receiving Party may use or disclose specific Confidential
Information of the Disclosing Party to the extent it is necessary to do so to
take action against the Receiving Party to enforce its rights under this
Agreement.     11.3   Return of Confidential Information. Upon expiration or
earlier termination of this Agreement for any reason, the Receiving Party, upon
receipt of a written request from the Disclosing Party, shall return to the
Disclosing Party all copies of the Confidential Information received from the
Disclosing Party hereunder, provided, however, that the Receiving Party’s legal
counsel may retain one copy of such Confidential Information in a secure
location solely for purposes of determining the Receiving Party’s continuing
obligations under this Article 11.     11.4   Disclosure of Agreement. The
Parties agree that, except as expressly provided herein, neither Party shall
disclose to any Third Party the terms and conditions of this Agreement. Subject
to the provisions of this Section 11.4, either Party may disclose this Agreement
and the terms and conditions thereof to (i) such Party’s auditors in connection
with such auditors’ audit of such Party’s financial statements; (ii) to such
Party’s legal counsel and financial advisors; (iii) to any permitted assignee in
connection with a permitted assignment by such Party and/or (iv) as required by
law, regulation, rule, act or order of any governmental authority or agency to
be disclosed, provided that to the extent practicable notice is promptly
delivered to the other Party and the disclosing Party seeks, and to allows the
other Party to seek, a protective order or other similar order with respect to
any information to be disclosed and that the disclosing Party discloses to the
requesting entity only the minimum information required to be disclosed in order
to comply with the request, whether or not a protective order or other similar
order is obtained. Either Party may make an announcement disclosing entry into
this Agreement, with the prior approval of the other Party, not to be
unreasonably withheld or delayed.     11.5   Equitable Relief. The Parties
acknowledge and agree that the restrictions set forth in Section 11.1 are
reasonable and necessary to protect the legitimate interests of the Parties and
that any material breach of Section 11.1 may result in irreparable injury to the
other Party for which there would be no adequate remedy at law. In the event of
an uncured material breach of Section 11.1 by a Party, the other Party shall be
authorized and entitled to seek from any court of competent

47



--------------------------------------------------------------------------------



 



      jurisdiction injunctive relief, whether preliminary or permanent or
specific performance and the breaching Party agrees to waive any requirement
that the non-breaching Party post a bond or other security as a condition for
obtaining any such relief. Nothing in this Section 11.5 is intended, or shall be
construed, to limit the Parties’ rights to equitable relief or any other remedy
for a breach of any provision of this Agreement.

12.   MISCELLANEOUS

  12.1   Force Majeure. Neither Party shall be liable to the other for delays in
delivery of Product or failure to perform any other provision of this Agreement
if such failure or delay results from an act of God, war conditions, sabotage,
governmental regulations or actions, embargo, fire, strike, labor trouble or any
other cause beyond the affected Party’s reasonable control. Upon the occurrence
of any such event which results or will result in failure or delay to perform
hereunder as described above, the Party whose performance is hereby prevented or
delayed shall immediately give notice of such occurrence and the effect and/or
anticipated effect of such occurrence on the performance of such Party to the
other Party. The Party whose performance is so affected shall use Commercially
Reasonable Efforts to minimize disruptions in performance and to resume full
performance hereunder as soon as possible under the circumstances.     12.2  
Severability. If any provision of this Agreement or the application thereof to
any Party or circumstance will, to any extent, be held to be invalid or
unenforceable, then (i) the remainder of this Agreement, or the application of
such provision to Parties or circumstances other than those as to which it is
held invalid or unenforceable, will not be affected thereby and each provision
of this Agreement will be valid and be enforced to the fullest extent permitted
by law, and (ii) the Parties covenant and agree to renegotiate any such
provision in good faith in order to provide a reasonably acceptable alternative
to such provision or the application thereof that is invalid or unenforceable,
it being the intent of the Parties that the basic purposes and business intent
of this Agreement are to be effectuated, with the consequence that this
Agreement shall terminate in full if the Parties are unable to renegotiate and
agree on such provision.     12.3   Assignability. Impax shall not assign,
including by operation of law, this Agreement or any of its rights or
obligations hereunder to any Person without the prior written consent of Wyeth,
which consent may be provided or withheld in Wyeth’s sole discretion, provided,
however, that Impax may assign this Agreement and all of its rights and
obligations hereunder (a) to a Third Party successor in interest to all or
substantially all of the business of the Impax Pharmaceuticals division or
(b) to any of Impax’s Affiliates, provided, however, that any such assignee
under (a) or (b) above may not be an Excluded Person (as such term is defined in
the License Agreement) or an Affiliate of an Excluded Person at the time of such
attempted assignment. Any such permitted assignment shall not relieve Impax of
any of its responsibilities for performance of its obligations under this
Agreement. Any assignment attempted in contravention of

48



--------------------------------------------------------------------------------



 



      this Section 12.3 shall be void and unenforceable. For the avoidance of
doubt, Wyeth may assign this Agreement and its rights and obligations hereunder
without the consent of Impax.     12.4   Notices. All notices given under this
Agreement shall be in writing and delivered by hand or sent by nationally
recognized overnight delivery service, prepaid registered or certified air mail,
or by facsimile confirmed by prepaid first class, registered or certified mail
letter, and shall be deemed to have been properly served to the addressee upon
receipt of such written communication, Notices to Wyeth shall be sent to: Wyeth
Pharmaceuticals 500 Arcola Road Collegeville, Pennsylvania 19426 Attn: Senior
Vice President, Corporate Business Development Fax: (484) 865-6476 with a copy
to: Wyeth 5 Giralda Farms Madison, New Jersey 07940 Attn: General Counsel Fax:
(973) 660-7156 Notices to Impax shall be sent to: Impax Laboratories, Inc. 30831
Huntwood Avenue Hayward, CA 94544 Attn: President, Impax Pharmaceuticals Fax:
(510) 471-1595 with a copy to: Impax Laboratories, Inc. 30831 Huntwood Avenue
Hayward, CA 94544 Attn: Legal Department Fax: (510) 476-2092. In the event that
either Party changes its address, such Party shall promptly notify and update
the other Party in writing as to such change.     12.5   Governing Law;
Jurisdiction. This Agreement is subject to and governed by the laws of the State
of New York, excluding its conflict of laws provisions. Each of the Parties
hereby submits to the exclusive general jurisdiction of the courts of the State
of Delaware and the courts of the United States of America for the District of
Delaware in any action or proceeding arising out of or relating to this
Agreement and to the jurisdiction of the appellate courts to which appeals are
required to be taken from any of the foregoing. Each of the Parties irrevocably
waives (i) any defense of inconvenient forum to the maintenance of any such
action or proceeding and (ii) its right to a jury trial.     12.6   Dispute
Resolution. In the event of the occurrence of a dispute, either Party may, by
written notice to the other Party, have such dispute referred to their
respective officers (designated below) or their successors or designees for
attempted resolution by good faith negotiations within thirty (30) days after
such notice is received. Said designated officers are as follows: For Wyeth:
Wyeth Pharmaceuticals President, U.S., Pharmaceuticals and Women’s Health Care
For Impax: President, Impax Pharmaceuticals. In the event the designated
officers are not able to resolve such dispute through good faith negotiations
within such thirty (30) day period, either Party may pursue any legal or
equitable remedies available to it by filing a claim in the state or federal
courts designated in Section 12.5. Notwithstanding the foregoing, nothing in
this Section 12.6 shall prohibit a Party from seeking temporary or injunctive
relief from any state or federal court pending the resolution of a dispute in
accordance with the provisions of this Section 12.6.     12.7   No Waiver. The
failure of either Party to require performance by the other Party of any of that
other Party’s obligations hereunder shall in no manner affect the

49



--------------------------------------------------------------------------------



 



      right of such Party to enforce the same at a later time. No waiver by any
Party of any condition, or of the breach of any provision, term, representation
or warranty contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach, or of any other condition or
of the breach of any other provision, term, representation or warranty hereof.  
  12.8   Headings; Defined Terms. The headings and captions used in this
Agreement are solely for the convenience of reference and shall not affect its
interpretation. The term “including” means “including, without limitation,” and
“herein”, “hereof’, and “hereunder” refer to this Agreement as a whole. The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. All references herein to Articles, Sections, Exhibits or Schedules
shall be construed to refer to Articles, Sections, Exhibits and Schedules of
this Agreement, and references to this Agreement include all Exhibits and
Schedules hereto.     12.9   Counterparts. This Agreement may be executed in one
or more counterparts each of which shall be an original and all of which shall
constitute together the same document. Facsimile execution and delivery of this
Agreement by either Party shall constitute a legal, valid and binding execution
and delivery of this Agreement.     12.10   Entire Agreement; Amendments. This
Agreement (including all of the attached Exhibits), and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
contained herein and therein, sets forth the complete, final and exclusive
agreement between the Parties with respect to the subject matter hereof and
supersedes and terminates all prior and contemporaneous agreements and
understandings between the Parties, whether oral or in writing, including the
Letter of Intent between the Parties dated April 1, 2008, with respect to the
subject matter hereof. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties with respect to the subject matter of this Agreement other than as
are set forth in this Agreement. No subsequent alteration, amendment, change,
waiver or addition to this Agreement shall be binding upon the Parties unless
reduced to writing and signed by an authorized officer of each Party. No
understanding, agreement, representation or promise, not explicitly set forth
herein, has been relied on by either Party in deciding to execute this
Agreement. Notwithstanding the foregoing, this Agreement shall not relieve
either Party of any existing obligation under the Confidentiality Agreement
between the Parties dated October 8, 2007.     12.11   Further Actions. Each
Party agrees to execute, acknowledge and deliver such further instruments, and
to do all other acts, as may be necessary or appropriate in order to carry out
the purposes and intent of this Agreement.

[Remainder of page intentionally left blank]

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Copromotion
Agreement to be executed by their duly authorized officers as of the Effective
Date.

              IMPAX LABORATORIES, INC.   WYETH, acting through its Wyeth
 
      Pharmaceuticals Division
 
           
By:
  /s/ Larry Hsu   By:   /s/ Gregory Norden
 
            Name: Larry Hsu   Name: Gregory Norden Title: President & CEO  
Title: Senior Vice President and CFO, Wyeth

51



--------------------------------------------------------------------------------



 



SCHEDULE 1.79
Sample Receipt Forms
     Sample Receipt Forms utilized by Impax for distribution of Samples under
this Agreement shall contain the following information:

  •   Sample Receipt Number     •   PSR ID Number     •   PSR Name     •   Sales
Territory Number     •   Call Date     •   Prescriber Information

  •   Name [Last, First, Middle Initial]     •   Address     •   Professional
Designation [MD, DO, NP, PA, Other (specify)]     •   State License Number

  •   Product Information

  •   Product Name [e.g., Pristiq Tablets]     •   Dosage Strength/Package Size
[e.g., 50mg (1 x 7)]     •   NDC Number [e.g., 1211-40]     •   Manufacturing
Lot Number     •   Quantity distributed

  •   Practioner Signature     •   PSR Signature     •   The following
disclosure language immediately under the Practioner Signature:

  •   “By signing, I certify: I am a licensed practitioner and can legally
prescribe in my state; if my authority is dependent, I have a current
collaborative agreement that includes the samples requested. I am requesting
samples so I may evaluate the efficacy & tolerability in an appropriate patient.
These samples will not be traded, sold, offered for sale, bartered, or returned
for credit, nor be submitted to any public or private third-party payor for
reimbursement. This is my personal signature.”

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.94
Wyeth Sales Training Program for the Initial Product

         
Initial Training
  -   XXXXX.
POA Training
  -   XXXXX.
New Hire Training
  -   XXXXX.

 



--------------------------------------------------------------------------------



 



Exhibit A to Schedule 1.94

                                              Delivery                        
Method*   Training             Catalog       (Learning   Material Activity  
Learning Activity Name   Category   Subcategory   Time)   Location*  
þ
                       
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Exam:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Exam:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Exam:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Exam:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Course:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX
 
  Exam:   XXXXX   XXXXX   XXXXX   XXXXX   XXXXX



--------------------------------------------------------------------------------



 



SCHEDULE 3.4
Sample Calculation of Incentive Fee

                          Market Share     Contract Year 1   Contract Year 2  
Change
 
           
Total Prescriptions in Antidepressant Category
(All Prescribers)
  XXXXX   XXXXX    
 
           
Pristiq TRx — All Prescribers
  XXXXX   XXXXX    
 
           
Pristiq Market Share — All Prescribers
  XXXXX%   XXXXX%   XXXXX%
 
           
Total Prescriptions in Antidepressant Category
By Target Neurologists
  XXXXX   XXXXX    
 
           
Pristiq TRx — Target Neurologists
  XXXXX   XXXXX    
 
           
Pristiq Market Share — Target Neurologists
  XXXXX%   XXXXX%   XXXXX%
 
           
Incremental Market Share (amount by which increase in Target Neurologist Market
Share for Pristiq exceeds increase in Market Share for Pristiq for all
prescribers)
          XXXXX%  
Incremental Prescriptions by Target Neurologists above Baseline (Incremental
Market Share times Total Prescriptions in Antidepressant Category By Target
Neurologists)
          XXXXX
 
           
Average Selling Price per Tablet for Pristiq tablets
          $XXXXX
 
           
Pristiq tablets per TRx
          XXXXX
 
           
Value of each Pristiq TRx
          $XXXXX
 
           
Incremental Net Sales (Net Sales resulting from Target Neurologist TRxs above
baseline)
          $XXXXX
 
           
Incentive Fee: 15% of Incremental Net Sales
          $XXXXX



--------------------------------------------------------------------------------



 



Description of calculation
Market Share for Pristiq for all prescribers is calculated for Contract Year 1
and Contract Year 2 as shown above. Market Share for all prescribers increased
XXXXX% from year 1 to year 2 (XXXXX% - XXXXX%). The same calculation is done for
the Target Neurologist Market Share. This calculation shows market share for the
target neurologists increased by XXXXX% (to XXXXX% from XXXXX%). The calculation
shows that Target Neurologist Market Share increased by XXXXX % (XXXXX % — XXXXX
%) more than the increase in Market Share for all prescribers. A XXXXX %
increase in Target Neurologist Market Share translates into an incremental
increase in TRxs of XXXXX (XXXXX * XXXXX%). From Wyeth’s internal sales
reporting system, Wyeth calculates that the average net selling price per tablet
of Pristiq during this year is $ XXXXX per tablet and Wyeth has determined that
a TRx of Pristiq contains 30 tablets, hence, each TRx of Pristiq is worth $XXXXX
($XXXXX * XXXXX) of Net Sales value. The incremental increase in prescriptions
for Pristiq obtained from Targeted Neurologists above the general increase
therefore results in Incremental Net Sales of $XXXXX (XXXXX * $XXXXX). Impax is
paid an incentive fee of XXXXX% of this amount or $XXXXX for the Contract Year.



--------------------------------------------------------------------------------



 



SCHEDULE 6.4.6
Wyeth Form 1747(b)
SEE ATTACHED



--------------------------------------------------------------------------------



 



(FORM 1747B) [c88728w6723977.jpg]

Send to: GSSE Triage Unit Form 1747B500 Arcola Road, Dock E WyethAdverse Event
Record            Collegeville, PA 19426-3930 Fax No.610-9S9-5544 Please Type Or
Print Lightly Using Black Ball-Point Pin Use Date format: DD-MMM-YYYY Wyeth
Report No.: Date Received: ? Initial? Follow-UpD Spontaneous? Study Reporter
Information (Report Source) Name;? Physician Specially; Facility Name: ‘ D
Pharmacist Street Address:D Nurse City:Stale/Province:Zip/Post Code: Consumer
?Attorney Country;Telephone No.: Other: Patient In formation
Patient            Sex            Pregnant? Weight            Height Birth
Date            Race Initials/Identification(At Event) (At Event) Male ? Yes =
Asian ? Black MO ? other Wyeth Product Information see page 1 for additional
space) Wyeth Product:Lot Number:Indication For Use;Route Of Administration ?TO
DW            Topical ? Device ?SC ? IV ? Other: Dose strength/form: Dose
Frequency:Therapy Start Dale;Therapy Stop Date: Additional Product;Lot
Number.Indication FOR USERoute Of Administration ?PO            IM ? Topical ?
Device ?SC            IV ? Other Dose strength/form; Dose Frequency: Therapy
Start Dale: Therapy Slop Dale: Adverse



--------------------------------------------------------------------------------



 



(FORM 1747B) [c88728w6723978.jpg]

Event or Other Reportable Information to GSSE (give pertinent detail! Killed to
event; see page 2 for additional space) If Adverse Event Not            If
Adverse Event Not Adverse Events or other”, , Did PatientTreatmentTreated: Did
Event Improve            Treated; Did Event Reappear Reportable Information
to            On DaleReqovsr?(Spfflijy)A(lcr pnjdiK[
Diaeon[fnucd            produ:l Was Pt™ GSSEOr Dose Reduced-1Reinlroduced? D
Unknown” Ys            N            D N’A D VcS            No            D WA
YES NO            S 1 ? UnJaimM1nvis DN” nwA            nves DN” CWA Yes No 1
Unknown            D Ves            Q No            CI N/A ? Yes ? No ? N/A ?
Yes ? No ? Unknown D VtS            No            C WA            D Vt= Q
No            NM Check All Ttat Apply: D R“uhed In Death (dateand cmeofde-ih):
?Immediately UAHTIMW*!J-J Caiigffl.tii] a Bjrth ?R iiired Or Frulonged Lnpaiient
H&apiteli2ationi-i || LJU1KT ?Re.ulted 1, A Penitent Or Signrficant DistAi! g
j            PREPARED BY: (PRINT) SIGNATURE:DATE: PHONE ? Send to: GSSE Triage
Unit Form 1747B500 Arcola Road, Dock E WyethAdverse Event
Record            Collegeville, PA 19426-3930 Fax No.610-9S9-5544 Tittle Typt Or
Print Legibly Ullng Black Ball-Point Pen lilt Bite format: DD-MMM-YYYY Wyelh
Repurt Nil.: Cnninmlunt FroducMi) (incJmlt ovtr-the-rauntrx, tltrbll ind
nutflllonal prmluttt, tec am mem Itflklll btlow for Iddilkiinl ipice) ..
P1™1“5.1 Indication For USE            Roule            P t            Dost Fm
ucncy            Therapy DaisOr Duiaiion (include ;mi;ni; name) iirengih/farn] ‘
Reltvant Lahorsiory Data And Dltgnojtte Testt/Proceduro (IK comment wttlflo
below for addldoml ipice) Dale            Tcsl/FKicedure            Rtsuit
(include units) Nurmal Range (include units) Relevant Medical History (e.g.,
ditgnuts, illergics, [miiiiii drug reactions, prejlllncy with LMF and EDC,
uiuiWng hitiury) STUDY SECTION (cotnpleit If Study h checked on page 1) Paliunl
Initials lnvcsligatm No.PaticnlNo.FtiiKlumi/armn No. PrajiKt Nu. Prolucul
No. According to the investigator, was Ihe event praduct-rtlated? Q Yes ? Nti
(see next box) According to the invesrigjtor, if the eveni was not
pinduct-related, was the event possibly related to protocol’? (E.G., TO A
PROTOCOL-RELATED PROCEDURE) ? Yts (explain): QNo            Q N/A If nut
product- or protocol-relate d, is thEnranuihermore likely explanation? G
Yes(eipUin); ? No            Q N’A Cummtati            Initials; Dale:
1747B            PAGE 2 OF 2

 



--------------------------------------------------------------------------------



 



FORM 1747B ADVERSE EVENT RECORD DIRECTIONS
GENERAL DIRECTIONS:
This form is for use by non-Local Safety Surveillance Unlt (LSSU) personnel.
Ensure legibility and accuracy. Print or type in large clear (un-bolded) font as
report may be faxed/scanned multiple times. To ensure accurate interpretation,
use only standard medical terminology and avoid non-standard abbreviations or
acronyms. All dates must be recorded in the DD/MMM/YYYY format
(e.g.10/NOV/2001).
Submit completed form within 24 hours of the date received by Wyeth if reporting
initial or follow-up study reports containing fatal or life-threatening adverse
events that are considered related to either study product or study protocol.
Submit completed form within 2 business days of the date received by Wyeth if
reporting initial or follow-up reports containing:

  •   other study serious adverse events (SAEs; excluding fatal or
life-threatening events),     •   serious and non-serious spontaneous AEs,     •
  AEs with Special Interest/Circumstances including Product-Specific Medically
Important AEs and Potentially Medically Important AEs,     •   related SAEs from
Investigator originated protocol (IOP) studies, or     •   other reportable
information {i.e. pregnancy exposure, lactation exposure, overdose, abuse,
device malfunction, accidental exposure and medication error).

Submit completed 1747B forms to the GSSE Triage Unit via one of the following
methods:

     
(1) Fax: Attention:
  GSSE Triage Unit
 
  (610) 989-5544 
 
   
(2) Intranet e-mail:
  GSSE Triage Unit
 
   
(3) Interoffice mail:
  GSSE Triage Unit
 
  Collegeville, Dock E
 
   
(4) Overnight mail:
  GSSE
 
  Wyeth Research
 
  GSSE, Triage-Dock E
 
  500 Arcola Road
 
  Collegeville, PA 19426

NOTE: AE information should be mailed only if the GSSE Triage Unit will receive
it within two business days of the date received by Wyeth.

          1747B DIRECTIONS   PAGE 1 OF 6   07OCT2005

 



--------------------------------------------------------------------------------



 



FORM 1747B ADVERSE EVENT RECORD DIRECTIONS
Wyeth Report No.

  •   Enter Wyeth report number if known.

Date Received

  •   The date any Wyeth employee identifies information reportable to GSSE
(including an employee of a Wyeth Affiliate) or an agent of Wyeth (including
contract research organizations) received or learned of the AE or other
reportable information (for example, oral communication, telephone call, letter,
fax or electronic transmission). Use date format DD/MMM/YYYY.

Initial Or Follow-Up

  •   Identify report as initial or follow-up by checking the appropriate box.

Spontaneous Or Study Information

  •   Identify report as spontaneous or study by checking the appropriate box.  
  •   If study, complete the Study Section on page 2.

Reporter Information

  •   This is the person who reports the facts about the AE or other reportable
information. Complete all fields if applicable.     •   Identify the occupation
of the reporter (for example, physician) including specialty if applicable. If
“other” is chosen please specify.

Patient Information

  •   Provide the patient’s initials or some other type of identifier that will
allow both the submitter and the initial reporter (if different) to locate the
case if contacted for follow up.     •   Identify the patient’s sex if known.  
  •   Indicate whether exposure to the product occurred during a pregnancy. If
the patient is an adult male and the patient’s female partner was
impregnated/pregnant at the time of exposure select “yes.” Specify additional
details (e.g., last menstrual period) in relevant medical history.     •  
Provide the patient’s weight at the time of the first event, followed by the
unit of weight.     •   Provide the patient’s height followed by the unit of
height.     •   Provide the patient’s date-of-birth in the DD MM YYYY format.  
  •   Provide the patient’s age at the time of the first event, followed by the
appropriate unit.     •   Select the patient’s race. If “other” please specify.

Wyeth Product Information
Wyeth Product

  •   Specify Wyeth Product

Lot Number

  •   Enter lot number provided or “Unknown” if applicable.

Indication for use
Route of Administration

  •   Check appropriate box. If “other” is chosen please specify.



          1747B DIRECTIONS   PAGE 2 OF 6   07OCT2005

 



--------------------------------------------------------------------------------



 



FORM 1747B ADVERSE EVENT RECORD DIRECTIONS
Dose Strength/Form

  •   Enter the strength (e.g. 100 mg, 5 ml) and the dose form (e.g. tablet,
capsule, injection).

Dose Frequency

  •   Enter the frequency of the dose (e.g. once a day, twice weekly).

Therapy Start Date

  •   Enter the date the therapy was started.

Therapy Stop Date

  •   Enter the date the therapy was stopped. Note that stop date is defined as
the last day on which drug was received-not the first day off drug. If therapy
continues, enter “continues”.

Additional Product Information
Additional Product

  •   Enter additional dosage regimens and/or suspect products. If additional
space is needed use Concomitant Product(s) section on page 2.

Lot Number

  •   Enter lot number provided or “Unknown” If applicable.

Indication for use
Route of Administration
Dose Strength/Form

  •   Enter the strength (e.g. 100 mg, 5 ml) and the dose form (e.g. tablet,
capsule, injection).

Dose Frequency

  •   Enter the frequency of the dose (e.g. once a day, twice weekly).

Therapy Start Date

  •   Enter the date the therapy was started.

Therapy Stop Date

  •   Enter the date the therapy was stopped. Note that stop date is defined as
the last day on which drug was received-not the first day off drug. If therapy
continues, enter “continues”.

Adverse Event or Other Reportable Information to GSSE
Adverse Event(s) or Other Reportable Information to GSSE

  •   List one diagnosis or other reportable information to GSSE per box.     •
  if a diagnosis is not available, list the sign(s) and symptom(s).     •  
Specify events/other reportable information to GSSE, not
interventions/procedures (e.g. cholelithiasis vs. cholecystectomy).     •   For
more than four events or other reportable information to GSSE, attach an
additional page 1 and complete Adverse Event(s) or Other Reportable Information
to GSSE and the patient information.

Onset Date

  •   Provide the onset date of the event or other reportable information to
GSSE.

          1747B DIRECTIONS   PAGE 3 OF 6   07OCT2005

 



--------------------------------------------------------------------------------



 



FORM 1747B ADVERSE EVENT RECORD DIRECTIONS
Did Patient Recover?

  •   Check yes, no or unknown as applicable.

Treatment (specify)

  •   List the treatment(s) used for the reported event or other reportable
information to GSSE.

If Adverse Event Not Treated: Did Event Improve After Product Discontinued Or
Dose Reduced?

  •   Check “N/A” when one of the following applies:

  •   The product was not discontinued.     •   After the product was
discontinued, the reaction abated because of intervention (i.e. treatment).    
•   An irreversible event occurred (e.g. stroke, MI, blindness).     •   The
Wyeth product was a one-dose product.     •   The event occurred after the
product was discontinued.     •   The reported event/information was any of the
following: death, congenital anomaly, persistent disability, lack of drug
effect, abuse, overdose, pregnancy, accidental exposure, or device malfunction.
    •   More than one drug’s dosage was reduced or more than one drug was
discontinued.     •   The event abates (improves, resolves or dissipates)
spontaneously prior to dechallenge,     •   Not enough time has elapsed to make
a dechallenge assessment.

If Adverse Event Not Treated: Did Event Reappear When Product Was Reintroduced?

  •   Check “N/A” when one of the following applies:

  •   Rechallenge does not occur.     •   Rechallenge was unknown.     •   The
product was never discontinued or the dose was never reduced.     •   The Wyeth
product was a one-dose product.     •   The event occurred after the product was
discontinued.     •   The event recurs after reintroduction of more than one
drug.

Check All That Apply: This Section includes Serious Criteria

      NOTE: If more than one box is checked in this section, use the Comments
section to list each event with its corresponding serious criteria.

  •   Immediately Life Threatening - Life threatening events refer to events
that place the subject at immediate risk of death from the events as they occur,
i.e., it does not include a reaction that, had it occurred in a more severe
form, might have caused death.     •   Required or Prolonged Inpatient
Hospitalization - A patient is admitted to the hospital for one or more days.
This would include an emergency visit that resulted in admission to the
hospital. Note: Emergency room visits that do not result in admission to the
hospital should be evaluated for one of the other serious criteria (e.g., life
threatening).     •   Resulted in A Persistent Or Significant Disability - A
substantial disruption in a person’s ability to conduct normal life functions.  
  •   Resulted in Death - Select death if death is the outcome of the reported
adverse event. List date and cause of death.     •   Autopsy Performed? Check
applicable response.     •   Congenital Anomaly or Birth Defect.     •   Cancer.

          1747B DIRECTIONS   PAGE 4 OF 6   07OCT2005

 



--------------------------------------------------------------------------------



 



FORM 1747B ADVERSE EVENT RECORD DIRECTIONS

  •   None Of The Above - check this box (if the event is a non-serious event or
considered an event that would be included in Other Information Reportable to
GSSE.

      NOTE: If reporting serious and non-serious events, use the comment section
to differentiate what event(s) are serious (as stated above in NOTE) and which
event(s) are non-serious.

Prepared By

  •   Preparer is required to legibly print name and phone number, sign and date
1747B form.

Wyeth Report No.

  •   Enter Wyeth report number if known.

Concomitant Product(s)

  •   Enter brand and generic names if available.     •   If a concomitant
medication or therapy is suspected of causing the SAE, indicate as suspect
medication.     •   Enter indication for use, lot #,
dose/strength/form/frequency and therapy dates or duration if known.

Relevant Laboratory Data And Diagnostic Tests/Procedures

  •   If dates are unavailable, specify if the lab/test results relate to
baseline, during administration of Wyeth/suspect product, at the time of the
AE/SAE, follow up to the AE/SAE, etc.     •   Enter test/procedure, result
(include units) and normal range (include units) if known.

Relevant Medical History

  •   Relevant information

Study Section

  •   All fields are mandatory for study reports     •   Complete Patient
Initials, Investigator No., Patient No., Randomization No., Project No., and
Protocol No. boxes.     •   If Project No, or Protocol No. is unknown or study
does not have an assigned number, indicate type of study: Registry,
Compassionate Use, or Named Patient Program.

Check Yes Box if Event Product-Related

  •   An AE is considered “product-related” for the purposes of regulatory
reporting if either the investigator, the medical monitor, the CR&D Project Team
Leader, or the local medical monitor assess the AE as product related. If the
investigator’s assessment is unknown or unclear, the AE is treated as
product-related for purposes of reporting to regulatory authorities. Of note, a
product related assessment is not required for situations of pregnancy exposure,
lactation exposure, overdose, abuse, device malfunction, accidental exposure, or
medication error if no SAE occurred.

          1747B DIRECTIONS   PAGE 5 OF 6   07OCT2005

 



--------------------------------------------------------------------------------



 



FORM 1747B ADVERSE EVENT RECORD DIRECTIONS
Possible Cause of SAE Other Than Study Product - If “No” is checked in the
product-related box, specify another possible cause of the SAE. Check “Yes” box
if protocol related and the event was not product-related

  •   A protocol-related adverse event is an adverse event that is not related
to the test product or comparator but is considered by the investigator to be
related to the research conditions (e.g. a protocol required procedure or a
protocol required concomitant medication). For example, a subject has a syncopal
episode, falls and experiences a concussion during a protocol-required
phlebotomy.     •   Another More Likely Explanation - Check “Yes” box if not
product or protocol-related and provide more likely explanation/cause.

Comments
Only complete the comments section if you need to explain an adverse event that
you entered in the AE Information Section or need more room to add additional
AE’s. Provide information relevant to the event. Summarize in chronological
order and include the following information:

  •   Signs and symptoms that preceded event     •   Description of the event(s)
with corresponding serious criteria if necessary     •   Diagnosis, treatment,
prognosis and/or plan     •   Date of hospital admission and discharge, if
applicable     •   Cause of death. If applicable

Initials and Date

          1747B DIRECTIONS   PAGE 6 OF 6   07OCT2005

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.6
Wyeth Form 8202
SEE ATTACHED

 



--------------------------------------------------------------------------------



 



DIRECTIONS FOR FORM USAGE: COMPLETELY FILL OUT ALL INFORMATION REQUESTED. REMOVE
PART ONE, REMOVE PROTECTIVE STRIP TO EXPOSE ADHESIVE, FOLD PART ONE IN HALF ON
PERFORATION. PART ONE IS NOW A MAILABLE DOCUMENT. RETAIN PART TWO FOR YOUR
RECORDS.
WYETH
HEALTHCARE PROFESSIONAL’S
REQUEST FOR PRODUCT INFORMATION
Please fax completed RPI forms to: (800) 955-2534 or (888) 237-3389

             
Name of Representative
MS.
MRS.
MR.
  Terr. #   Voice Mail #   Date of Request
 

Submission of adverse events on this form is a violation of corporate policy.
Adverse events should be reported directly to Global Safety Surveillance and
Epidemiology (GSSE) on an Adverse Experience Record (Form 1747).
PRODUCT:__________________(Product name must be recorded in address area on
reverse side also)
Specific Medical Information Requested:
                                                   
                                                                        
                      
 
 
 
 
 
 
 
FOLD
Send Information To: (PLEASE TYPE OR PRINT LEGIBLY)

 
Name

                             
 
Title
                           
M.D. o
  D.O. o   R.Ph. o   Pharm.D. o   R.N. o   P.A. o   N.P. o   Other o      

     
 
Specialty
  Facility  
 
Address
     
 
 
   

     
 
Email Address:
  Desired Response Method:
 
  o Standard Mail o Fax o Email

     
 
Phone
(              )
  Fax
(              )

I request the information described above to be sent to me by the Global Medical
Communications Department of Wyeth Pharmaceuticals. X
*Note: Signature of health-care professional is required for processing of
inquiry
GLOBAL MEDICAL COMMUNICATIONS COPY RETURN TO HOME OFFICE



--------------------------------------------------------------------------------



 



SCHEDULE 7.3
Initial Product Patents
U.S. Patent 6,673,838
U.S. Patent 7,291,347